 



Exhibit 10.1.40

OFFICE LEASE AGREEMENT

Between

222 SOUTH RIVERSIDE PROPERTY LLC,
AS LANDLORD

and

SUA INSURANCE COMPANY,
AS TENANT

Dated: February 7, 2005

222 SOUTH RIVERSIDE PLAZA
CHICAGO, ILLINOIS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              PAGE   A.        Premises/Term/Possession     1  
 
               
 
  1.   Premises     1  
 
  2.   Lease Term     1  
 
  3.   Possession     1  
 
  4.   Quiet Enjoyment     2  
 
                B.         Rent/Payment/Security Deposit     2  
 
               
 
  5.   Base Rent     2  
 
  6.   Rent Payment     2  
 
  7.   Operating Expenses/Taxes     2  
 
  8.   Late Charge     6  
 
  9.   Partial Payment     7  
 
  10.   Security Deposit     7  
 
                C.         Use/Laws/Rules     9  
 
               
 
  11.   Use of Premises     9  
 
  12.   Compliance with Laws     10  
 
  13.   Waste Disposal     11  
 
  14.   Rules and Regulations     11  
 
                D.         Services/Tenant Buildout     11  
 
               
 
  15.   Services     11  
 
  16.   Telephone and Data Equipment     13  
 
  17.   Signs     14  
 
  18.   Force Majeure     14  
 
                E.         Repairs/Alterations/Casualty/Condemnation     14  
 
               
 
  19.   Repairs By Landlord     14  
 
  20.   Repairs By Tenant     14  
 
  21.   Alterations and Improvements     15  
 
  22.   Liens     16  
 
  23.   Destruction or Damage     16  
 
  24.   Eminent Domain     18  
 
  25.   Damage or Theft of Personal Property     18  
 
                F.         Insurance/Indemnities/Waiver/Estoppel     18  
 
               
 
  26.   Insurance; Waivers     18  
 
  27.   Indemnities     21  
 
  28.   Acceptance and Waiver     21  
 
               

     i

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              PAGE  
 
  29.   Tenant’s Estoppel     21  
 
               
G.
      Default/Remedies/Surrender/Holding Over     22  
 
               
 
  30.   Notices     22  
 
  31.   Intentionally Omitted     22  
 
  32.   Defaults by Tenant     22  
 
  33.   Remedies of Landlord     23  
 
  34.   Right to Re-Enter     24  
 
  35.   Damages Upon Termination of Tenant’s Right to Possession     24  
 
  36.   Damages Upon Termination of Lease     25  
 
  37.   Mitigation of Damages     25  
 
  38.   Service of Notice     26  
 
  39.   Advertising     26  
 
  40.   Surrender of Premises     27  
 
  41.   Cleaning Premises     27  
 
  42.   Removal of Fixtures     27  
 
  43.   Holding Over     27  
 
  44.   Non-waiver of Defaults     27  
 
  45.   Attorney’s Fees     28  
 
  46.   Mortgagee’s Rights     28  
 
                H.         Landlord Entry/Relocation/Assignment and Subletting  
  29  
 
               
 
  47.   Entering Premises     29  
 
  48.   Intentionally Omitted     30  
 
  49.   Assignment and Subletting     30  
 
                I.         Sale of Building; Limitation of Liability     31  
 
               
 
  50.   Sale     31  
 
  51.   Limitation of Liability     31  
 
               
J.
        Brokers/Construction/Authority     32  
 
               
 
  52.   Broker Disclosure     32  
 
  53.   Definitions     32  
 
  54.   Time of the Essence     32  
 
  55.   No Estate In Land     32  
 
  56.   Section Titles; Severability     32  
 
  57.   Cumulative Rights     32  
 
  58.   Recording of Lease     33  
 
  59.   Governing Law     33  
 
  60.   Entire Agreement     33  
 
  61.   Submission of Agreement     33  
 
  62.   Authority     33  

     ii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              PAGE  
 
  63.   Executive Order 13224     33  
 
  64.   Renewal Option     33  
 
  65.   Termination Option     35  

    LIST OF EXHIBITS
 
   
A
  LEGAL DESCRIPTION
A-1
  PLAN OF PREMISES
B
  WORK LETTER
C
  RULES AND REGULATIONS
D
  INTENTIONALLY OMITTED
E
  FORM OF LETTER OF CREDIT
F
  COMMENCEMENT DATE LETTER

     iii

 



--------------------------------------------------------------------------------



 



BASIC LEASE PROVISIONS

     The following sets forth some of the Basic Provisions of the Lease. In the
event of any conflict between the terms of these Basic Lease Provisions and the
referenced Sections of the Lease, the referenced Sections of the Lease shall
control. In addition to the following Basic Lease Provisions, all of the other
terms and conditions and sections of the Office Lease Agreement hereinafter set
forth are hereby incorporated as an integral part of this Summary.

         
1.
  Building (See Section 1):   222 S. Riverside Plaza
 
      Chicago, Illinois
 
       
2.
  Premises (See Section 1):    
 
       
 
  Suite:   1600
 
  Floor:   16th
 
  Rentable Square Feet:   24,987
 
       
3 ·
  Term (See Section 2):   180 full calendar months
 
  Commencement Date:   May 1, 2005 subject to Section 2
 
  Expiration Date:   April 30, 2020 subject to Section 2
 
       
4.
  Base Rent (See Section 5):    

              Rate Per Rentable Square   Monthly Lease Year   Foot of Premises  
Installment
1
  $15.50   $32,274.88
2
  $16.00   $33,316.00
3
  $16.50   $34,357.13
4
  $17.00   $35,398.25
5
  $17.50   $36,439.38
6
  $18.00   $37,480.05
7
  $18.50   $38,521.63
8
  $19.00   $39,562.75
9
  $19.50   $40,603.88
10
  $20.00   $41,645.00
11
  $20.50   $42,686.13
12
  $21.00   $43,727.25
13
  $21.50   $44,768.38
14
  $22.00   $45,809.50
15
  $22.50   $46,850.63

     The term “Lease Year”, as used in this Lease, shall mean each and every
consecutive twelve (12) month period during the Term of this Lease, with the
first such twelve (12) month period commencing on the Commencement Date;
provided, however, if the Commencement

 



--------------------------------------------------------------------------------



 



Date occurs other than on the first day of a calendar month, the first Lease
Year shall be that partial month plus the first full twelve (12) months
thereafter.

     Abatement of Rent: Notwithstanding anything to the contrary contained
herein, so long as Tenant is not then in default under this Lease beyond all
applicable periods of notice and cure, (a) Tenant shall not be required to pay
Base Rent or Tenant’s Share of Operating Expenses and Taxes for the first twelve
(12) month period immediately following the Commencement Date; (b) during the
Second Lease Year, Base Rent and Tenant’s Share of Operating Expenses and Taxes
shall be calculated as if the Premises contains 15,000 square feet of rentable
area (rather than 24,987); and (c) during the Third Lease Year, Base Rent and
Tenant’s Share of Operating Expenses and Taxes shall be calculated as if the
Premises contains 20,000 square feet of rentable area (rather than 24,987). The
total amount of Rent abated pursuant to the previous sentence shall be referred
to as the “Abated Rent”. If Tenant defaults beyond any applicable notice and
cure periods at anytime during the Lease Term, then the portion of the Abated
Rent unamortized as of the date such Default exists under the Lease (with the
Abated Rent being deemed to have been amortized in equal monthly installments
together with interest thereon at a rate of ten percent (10%) per annum from the
Commencement Date to the Expiration Date) shall immediately become due and
payable. The payment by Tenant of the Abated Rent in the event of a default
shall not limit or affect any of Landlord’s other rights, in the event of a
default by Tenant, pursuant to this Lease or at law or in equity.

                 
 
    5.     Rent Payment Address (See Section 5):    

          222 South Riverside Property LLC    

          P.O. Box 90465    

          Chicago, Illinois 60696-0465    

          Attn: Property Manager    
 
               

    6.     Intentionally omitted.    
 
               

    7.     Tenant’s Share (See Section 7):   2.24%
 
               

    8 ·     Security Deposit (See Section 10):   1.5 million dollars in the form
of a letter of

              credit as described in Section 10
 
               

    9 ·     Construction Allowance   $60.00 per rentable square foot

          (See Exhibit B):    
 
               

    10.     Landlord’s Broker (See Section 52):   Buck Management Group, LLC
 
               

    11.     Tenant’s Broker (See Section 52):   Corporate Real Estate
Consultants, LLC

2



--------------------------------------------------------------------------------



 



                 

    12.     Notice Address (See Section 30):    

           

  Landlord   Tenant

       

  222 South Riverside Property LLC   SUA Insurance Company

  c/o Beacon Capital Partners   222 South Riverside Plaza

  One Federal Street   Chicago, Illinois 60606

  26th Floor   Attn: 

         

  Boston, Massachusetts 02110      

  Attn: General Counsel      
 
         

  With a copy to:      
 
         

  Buck Management Group, LLC      

  222 South Riverside Plaza      

  Chicago, Illinois 60606      

  Attn: Property Manager      

[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this instrument as of
the date set forth on the first page hereof.

                              222 SOUTH RIVERSIDE PROPERTY LLC, a Delaware
limited liability company
 
                       

  By:   BCSP III Illinois Manager LLC, a Delaware limited liability company, its
Manager
 
                       

      By:   Beacon Capital Strategic Partners III, L.P., a Delaware limited
partnership, its sole member
 
                       

          By:   BCP Strategic Partners III, LLC, a Delaware limited liability
company, its General Partner
 
                       

              By:   Beacon Capital Partners, LLC, a Delaware limited liability
company, its Manager
 
                       

                  By:   /s/ Philip J. Brannigan, Jr.

                       

                  Name:   Philip J. Brannigan, Jr.

                       

                  Title:   Vice President

                       

              TENANT:
 
            SUA INSURANCE COMPANY, an Illinois statutory insurance company
 
       

By: /s/ Courtney C. Smith

       

  Name:   Courtney C. Smith

       

  Title:   President

       

4



--------------------------------------------------------------------------------



 



OFFICE LEASE AGREEMENT

     THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of
the date appearing on the first page hereof by and between the Landlord and
Tenant identified above.



   A.   Premises/Term/Possession.

     1. Premises. Landlord does hereby rent and lease to Tenant and Tenant does
hereby rent and lease from Landlord, for general office purposes of a type
customary for first-class office buildings, the Premises located in the Building
identified in the Basic Lease Provisions, situated on the real property
described in Exhibit A attached hereto (the “Property”), such Premises as all
further shown by diagonal lines on the drawing attached hereto as Exhibit A-1
and made a part hereof by reference. The Premises shall be prepared for Tenant’s
occupancy in the manner and subject to the provisions of Exhibit B attached
hereto and made a part hereof. Tenant acknowledges and agrees the Premises are
being leased in their “as is” condition, without representation or warranty by
Landlord or any other party acting on Landlord’s behalf, except as expressly set
forth in this Lease. Landlord and Tenant agree that the number of rentable
square feet described in Paragraph 2 of the Basic Lease Provisions has been
confirmed and conclusively agreed upon by the parties. No easement for light,
air or view is granted hereunder or included within or appurtenant to the
Premises.

     2. Lease Term. Tenant shall have and hold the Premises for the term
(“Term”) identified in the Basic Lease Provisions commencing on the date (the
“Commencement Date”) which is the earliest of (i) the date set forth as the
Commencement Date in Paragraph 3 of the Basic Lease Provisions, (ii) the date
Tenant substantially completes Tenant’s Work pursuant to and as defined in the
Workletter attached hereto as Exhibit B (the “Workletter”), and (iii) the date
Tenant first occupies all or any portion of the Premises for the conduct of its
business, and terminating at midnight on the last day of the Term (the
“Expiration Date”), unless sooner terminated or extended as hereinafter
provided. Landlord and Tenant shall sign a Commencement Date letter in the form
of Exhibit F attached hereto and made a part hereof.

     3. Possession. Landlord will make commercially reasonable efforts to
deliver possession of the Premises to Tenant one (1) day following the date
Landlord and Tenant have fully executed the Lease in order to permit Tenant to
commence Tenant’s Work therein in accordance with the terms and conditions of
the Workletter. Landlord shall not be liable for damages to Tenant for failure
to deliver possession of the Premises to Tenant if such failure is due to any
previous tenant’s or occupant’s failure to vacate the Premises or for any other
reason outside Landlord’s reasonable control, except that the commencement of
the Term shall be delayed until the earliest to occur of (i) 90 days after the
date Landlord delivers possession of the Premises to Tenant, (ii) the date
Tenant substantially completes Tenant’s Work, and (iii) the date Tenant first
occupies all or any portion of the Premises for the conduct of its business. If
the operation of the foregoing sentence results in the Commencement Date
occurring later than the date set forth as the Commencement Date in Paragraph 3
of the Basic Lease Provisions, then the Expiration Date set forth in Paragraph 3
of the Basic Lease Provisions shall be extended the

 



--------------------------------------------------------------------------------



 



number of days necessary so the Term contains the same number of calendar months
as is specified in Paragraph 3 of the Basic Lease Provisions. Tenant’s
possession of the Premises prior to the Commencement Date shall be subject to
all of the terms and conditions of this Lease except that Base Rent and
Additional Rent shall not commence to accrue until the Commencement Date.

     4. Quiet Enjoyment. Tenant, upon payment in full of the required Rent and
full performance of the terms, conditions, covenants and agreements contained in
this Lease, shall peaceably and quietly have, hold and enjoy the Premises during
the Term hereof. Landlord shall not be responsible for the acts or omissions of
any other tenant, Tenant or third party that may interfere with Tenant’s use and
enjoyment of the Premises.

     B. Rent/Payment/Security Deposit.

     5. Base Rent. Tenant shall pay to Landlord, at the place set forth in the
Basic Lease Provisions, or at such other place as Landlord shall designate in
writing to Tenant, annual base rent (“Base Rent”) in the amounts set forth in
the Basic Lease Provisions.

     6. Rent Payment. The Base Rent for each Lease Year shall be payable in
equal monthly installments, due on the first day of each calendar month, in
advance, in legal tender of the United States of America, without abatement,
demand, deduction or offset whatsoever, except as may be expressly provided in
this Lease. One full monthly installment of Base Rent shall be due and payable
on the date of execution of this Lease by Tenant and shall be applied to the
first month’s Base Rent, and a like monthly installment of Base Rent shall be
due and payable on or before the first day of each calendar month following the
Commencement Date during the Term hereof (provided, that if the Commencement
Date should be a date other than the first day of a calendar month, the monthly
Base Rent installment paid on the date of execution of this Lease by Tenant
shall be prorated to that partial calendar month, and the excess shall be
applied as a credit against the next monthly Base Rent installment). Tenant
shall pay, as additional rent, all other sums due from Tenant under this Lease
(the term “Rent”, as used herein, means all Base Rent, Additional Rent, and all
other amounts payable hereunder from Tenant to Landlord).

     7. Operating Expenses/Taxes.

     (a) Tenant agrees to reimburse Landlord throughout the Term, as “Additional
Rent” hereunder, for Tenant’s Share (as defined below) of: (i) the annual
Operating Expenses (as defined below); and (ii) the annual Taxes (as defined
below). The term “Tenant’s Share” as used in this Lease shall mean the
percentage determined by dividing the rentable square footage of the Premises by
1,111,782, being the rentable square footage of the Building. Landlord and
Tenant hereby agree that Tenant’s Share with respect to the Premises initially
demised by this Lease is the percentage amount set forth in the Basic Lease
Provisions. Tenant’s Share of Operating Expenses and Taxes for any calendar year
shall be appropriately prorated for any partial year occurring during the Term.

     2

 



--------------------------------------------------------------------------------



 



          (b) “Operating Expenses” shall mean all of those expenses of
operating, servicing, managing, maintaining, providing security to and repairing
the Property, Building, and all related common areas. Operating Expenses shall
include, without limitation, the following: (1) insurance premiums and
deductible amounts, including, without limitation, for Commercial General
Liability insurance, “all risks” property, rent loss and other coverages carried
by Landlord on the Building and Property; (2) all costs related to the providing
of water, heating, lighting, ventilation, sanitary sewer, air conditioning and
other utilities in the Building, but specifically excluding those utility
charges actually paid separately by Tenant or any other tenants of the Building;
(3) janitorial and maintenance expenses, including: (a) janitorial services and
janitorial supplies and other materials used in the operation and maintenance of
the Building; and (b) the cost of maintenance and service agreements on
equipment, window cleaning, grounds maintenance, pest control, security, trash
and snow removal, and other similar services or agreements; (4) management fees
and the market rental value of a management office; (5) the costs, including
interest, amortized over the applicable useful life, of any capital improvement
made to the Building by or on behalf of Landlord which is required under any
governmental law or regulation (or any judicial interpretation thereof) that was
not applicable to the Building as of the date of this Lease, and of the
acquisition and installation of any device or equipment designed to improve the
operating efficiency of any system within the Building which is reasonably
intended to reduce Operating Expenses or which is acquired to improve the safety
of the Building or Property; (6) all services, supplies, repairs, replacements
or other expenses directly and reasonably associated with servicing,
maintaining, managing and operating the Building, including, but not limited to
the lobby, vehicular and pedestrian traffic areas and other common use areas;
(7) wages and salaries of Landlord’s employees (not above the level of Building
or Property Manager or whatever title represents the on-site management
representative primarily responsible for management of the Building) engaged in
the maintenance, operation, repair and services of the Building, including
taxes, insurance and customary fringe benefits; (8) legal and accounting costs
(but not including legal costs incurred in collecting delinquent rent from any
occupants of the Property); (9) costs to maintain and repair the Building and
Property; and (10) landscaping and security costs unless Landlord hires a third
party to provide such services pursuant to a service contract and the cost of
that service contract is already included in Operating Expenses as described
above.

          Operating Expenses shall specifically exclude, however, the following:
(i) costs of alterations of tenant spaces (including all tenant improvements to
such spaces); (ii) costs of capital improvements, except as provided in the
preceding paragraph; (iii) depreciation, interest and principal payments on
mortgages, and other debt costs, if any; (iv) real estate brokers’ leasing
commissions or compensation and advertising and other marketing expenses;
(v) costs or other services or work performed for the singular benefit of
another tenant or occupant (other than for common areas of the Building);
(vi) legal, space planning, construction, and other expenses incurred in
procuring tenants for the Building or renewing or amending leases with existing
tenants or occupants of the Building; (vii) costs of advertising and public
relations and promotional costs and attorneys’ fees associated with the leasing
of the Building; (viii) any expense for which

3



--------------------------------------------------------------------------------



 



Landlord actually receives reimbursement from insurance, condemnation awards,
other tenants or any other source; (ix) costs incurred in connection with the
sale, financing, refinancing, mortgaging, or other change of ownership of the
Building; (x) all expenses in connection with the installation, operation and
maintenance of any observatory, broadcasting facilities, luncheon club, athletic
or recreation club, cafeteria, dining facility, or other facility not generally
available to all office tenants of the Building, including Tenant; (xi) Taxes;
and (xii) rental under any ground or underlying lease or leases.

          (c) “Taxes” shall mean all taxes and assessments of every kind and
nature which Landlord shall become obligated to pay with respect to each
calendar year of the Term or portion thereof because of or in any way connected
with the ownership, leasing, and operation of the Building and the Property,
subject to the following: (i) the amount of ad valorem real and personal
property taxes against Landlord’s real and personal property to be included in
Taxes shall be the amount required to be paid for any calendar year,
notwithstanding that such Taxes are assessed for a different calendar year (the
amount of any tax refunds received by Landlord during the Term of this Lease
shall be deducted from Taxes for the calendar year to which such refunds are
attributable); (ii) the amount of special taxes and special assessments to be
included shall be limited to the amount of the installments (plus any interest,
other than penalty interest, payable thereon) of such special tax or special
assessment payable for the calendar year in respect of which Taxes are being
determined; (iii) the amount of any tax or excise levied by the State or the
City where the Building is located; any political subdivision of either, or any
other taxing body, on rents or other income from the Property (or the value of
the leases thereon) to be included shall not be greater than the amount which
would have been payable on account of such tax or excise by Landlord during the
calendar year in respect of which Taxes are being determined had the income
received by Landlord from the Building [excluding amounts payable under this
subparagraph (iii)] been the sole taxable income of Landlord for such calendar
year; (iv) there shall be excluded from Taxes all income taxes [except those
which may be included pursuant to the preceding subparagraph (iii) above, if
any], excess profits taxes, franchise, capital stock, and inheritance or estate
taxes; and (v) Taxes shall also include Landlord’s reasonable costs and expenses
(including reasonable attorneys’ fees) in contesting or attempting to reduce any
Taxes assessed for a different calendar year. The term “Taxes” shall exclude any
franchise, estate, succession, capital levy, transfer, income, excess profits or
any other of similar taxes imposed upon Landlord.

          (d) Landlord shall, on or before the Commencement Date and as soon as
reasonably possible after the commencement of each calendar year thereafter,
provide Tenant with a statement of the estimated monthly installments of
Tenant’s Share of Operating Expenses and Taxes which will be due for the
remainder of the calendar year in which the Commencement Date occurs or for the
next ensuing calendar year, as the case may be. Landlord agrees to keep books
and records showing the Operating Expenses in accordance with generally accepted
accounting principles (as modified for office buildings in a manner comparable
to other similar buildings in the commercial area where the Building is located)
and practices consistently maintained on a year-to-year basis in

4



--------------------------------------------------------------------------------



 



compliance with such provisions of this Lease as may affect such accounts, and
Landlord shall deliver to Tenant after the close of each calendar year
(including the calendar year in which this Lease terminates), a statement
(“Landlord’s Statement”) containing the following: (1) a statement that the
books and records covering the operation of the Building have been maintained in
accordance with the requirements in this subparagraph (d); (2) the amount of the
Operating Expenses for such calendar year; and (3) the amount of the Taxes for
such calendar year. Upon reasonable prior written request given not later than
thirty (30) days following the date Landlord’s Statement is delivered to Tenant,
Landlord will provide Tenant detailed documentation to support such Landlord’s
Statement or provide Tenant with the opportunity to review such supporting
information. If Tenant does not notify Landlord of any objection to Landlord’s
Statement within ninety (90) days after the later of delivery of Landlord’s
Statement or such requested supporting documentation, Tenant shall be deemed to
have accepted Landlord’s Statement as true and correct and shall be deemed to
have waived any right to dispute the Operating Expenses and/or Taxes due
pursuant to that Landlord’s Statement.

Tenant shall have the right to inspect, at reasonable times and in a reasonable
manner, during the thirty (30) day period following the delivery of Landlord’s
statement of the actual amount of Operating Expenses , such of Landlord’s books
of account and records as pertain to and contain information concerning such
costs and expenses in order to verify the amounts thereof. Tenant agrees that
any information obtained during an inspection by Tenant of Landlord’s books of
account and records shall be kept in confidence by Tenant and its agents and
employees and shall not be disclosed to any other parties, except to Tenant’s
attorneys, accountants and other consultants. Such advisors can not be paid on a
contingency fee basis nor can such advisors represent other tenants in the
Building. If Tenant shall dispute any item or items included in the
determination of Operating Expenses for a particular Lease Year, and such
dispute is not resolved by the parties hereto within sixty (60) days after the
statement for such year was delivered to Tenant, then either party may, within
ten (10) days thereafter, request that a firm of independent certified public
accountants, selected by Landlord and reasonably acceptable to Tenant, render an
opinion as to whether or not the disputed item or items may properly be included
in the determination of Operating Expenses for such year; and the opinion of
such firm on the matter shall be conclusive and binding upon the parties hereto.
The fees and expenses incurred in obtaining such an opinion shall be borne by
Tenant, unless such opinion confirms that Tenant has overpaid its share of
Operating Expenses by more than five percent (5%), in which event the fees and
expenses incurred in obtaining such opinion shall be borne by Landlord. If
Tenant shall not dispute any item or items included in the determination of
Operating Expenses for a particular Lease Year by delivering a written notice to
Landlord generally describing the basis of such dispute within sixty (60) days
after the statement for such year was delivered to it, Tenant shall be deemed to
have approved such statement. During the pendency of any dispute over Operating
Expenses, Tenant shall pay, under protest and without prejudice, Tenant’s Share
of Operating Expenses as calculated by Landlord.

               (i) Tenant shall pay to Landlord, together with its monthly
payment of Base Rent as provided in Section 5 above, as Additional Rent
hereunder, the

5



--------------------------------------------------------------------------------



 



estimated monthly installment of Tenant’s Share of the Operating Expenses and
Taxes for the calendar year in question. At the end of any calendar year, if
Tenant has paid to Landlord an amount in excess of Tenant’s Share of Operating
Expenses and Taxes for such calendar year, Landlord shall reimburse to Tenant
any such excess amount within ninety (90) days after Tenant receives the annual
statement (or shall apply any such excess amount to any amount then owing to
Landlord hereunder, and if none, to the next due installment or installments of
Additional Rent due hereunder, at the option of Landlord). At the end of any
calendar year if Tenant has paid to Landlord less than Tenant’s Share of
Operating Expenses and Taxes for such calendar year, Tenant shall pay to
Landlord any such deficiency within thirty (30) days after Tenant receives the
annual statement.

               (ii) For the calendar year in which this Lease terminates and is
not extended or renewed, the provisions of this Section shall apply, but
Tenant’s Share for such calendar year shall be subject to a pro rata adjustment
based upon the number of days prior to the expiration of the Term of this Lease.
Tenant shall make monthly estimated payments of the pro rata portion of Tenant’s
Share for such calendar year (in the manner provided above) and when the actual
prorated Tenant’s Share for such calendar year is determined, Landlord shall
send Landlord’s Statement to Tenant for such year and if such Statement reveals
that Tenant’s estimated payments for the prorated Tenant’s Share for such
calendar year exceeded the actual prorated Tenant’s Share for such calendar
year, Landlord shall include a refund for that amount along with the Landlord’s
Statement (subject to offset in the event Tenant is in default hereunder). If
Landlord’s Statement reveals that Tenant’s estimated payments for the prorated
Tenant’s Share for such calendar year were less than the actual prorated
Tenant’s Share for such calendar year, Tenant shall pay the shortfall to
Landlord within thirty (30) days after the date of receipt of Landlord’s
Statement.

               (iii) If the Building is less than fully occupied throughout any
calendar year of the Term, then the actual Operating Expenses for the calendar
year in question which vary with occupancy levels in the Building (e.g.,
janitorial costs and management fees) shall be increased to the amount of
Operating Expenses which Landlord reasonably determines would have been incurred
during that calendar year if the Building had been fully occupied throughout
such calendar year.

     8. Late Charge. Other remedies for non-payment of Rent notwithstanding, if
any monthly installment of Base Rent or Additional Rent is not received by
Landlord on or before the date due, or if any payment due Landlord by Tenant
which does not have a scheduled due date is not received by Landlord on or
before the tenth (10th) day following the date Tenant was invoiced, a late
charge of five percent (5%) of such past due amount shall be immediately due and
payable as Additional Rent and interest shall accrue on all delinquent amounts
from the date past due until paid at the lower of a rate of one percent (1%) per
month or fraction thereof from the date such payment is due until paid (Annual
Percentage Rate = 12%), or the highest rate permitted by applicable law.

6



--------------------------------------------------------------------------------



 



     9. Partial Payment. No payment by Tenant or acceptance by Landlord of an
amount less than the Rent herein stipulated shall be deemed a waiver of any
other Rent due. No partial payment or endorsement on any check or any letter
accompanying such payment of Rent shall be deemed an accord and satisfaction,
but Landlord may accept such payment without prejudice to Landlord’s right to
collect the balance of any Rent due under the terms of this Lease or any late
charge assessed against Tenant hereunder.

     10. Security Deposit.

          (a) Concurrently with Tenant’s execution and delivery of this Lease,
Tenant shall pay Landlord the amount identified as the Security Deposit in the
Basic Lease Provisions (hereinafter referred to as “Security Deposit”) as
evidence of good faith on the part of Tenant in the fulfillment of the terms of
this Lease, which shall be held by the Landlord during the Term of this Lease,
or any renewal thereof. The Security Deposit shall be in the form of the Letter
of Credit (hereinafter defined). Landlord shall not be required to hold the
Security Deposit as a separate account, but may commingle it with Landlord’s
other funds. Under no circumstances will Tenant be entitled to any interest on
the Security Deposit. The Security Deposit may be used by Landlord, at its
discretion, to apply to any amount owing to Landlord hereunder, or to pay the
expenses of repairing any damage to the Premises, except normal wear and tear
occurring from normal use of the Premises, which exists on the day Tenant
vacates the Premises, but this right shall not be construed to limit Landlord’s
right to recover additional sums from Tenant for damages to the Premises. If
Landlord applies all or any portion of the Security Deposit, Tenant shall,
within five (5) business days after Landlord’s written demand therefor, deposit
with Landlord the amount so applied so that Landlord will have on hand at all
times during the term of this Lease the full amount of the Security Deposit. In
addition to any other rights available to Landlord hereunder, the Security
Deposit shall be forfeited in any event if Tenant fails to occupy the Premises
for the full Term of this Lease and fails to pay rent, or if this Lease or
Tenant’s right to possession of the Premises should be terminated prior to the
Expiration Date of the Term, or of any renewal thereof due to a Default by
Tenant under this Lease. If there are no payments to be made from the Security
Deposit as set out in this paragraph, or if there is any balance of the Security
Deposit remaining after all payments have been made, the Security Deposit, or
such balance thereof remaining, will be refunded to the Tenant within thirty
(30) days after fulfillment by Tenant of all obligations hereunder (including
payment of the balance of any year-end reconciliation). In no event shall Tenant
be entitled to apply the Security Deposit to any Rent due hereunder. In the
event of an act of bankruptcy by or insolvency of Tenant, or the appointment of
a receiver for Tenant or a general assignment for the benefit of Tenant’s
creditors, then the Security Deposit shall be deemed immediately assigned to
Landlord. The right to retain the Security Deposit shall be in addition and not
alternative to Landlord’s other remedies under this Lease or as may be provided
by law and shall not be affected by summary proceedings or other proceedings to
recover possession of the Premises. Upon sale or conveyance of the Building,
Landlord may transfer or assign the Security Deposit to any new owner of the
Premises, and upon such transfer all liability of Landlord for the Security
Deposit shall terminate.

7



--------------------------------------------------------------------------------



 



          (b) Tenant shall satisfy the requirement of delivery of the Security
Deposit by the delivery to Landlord of an unconditional and irrevocable letter
of credit (“Letter of Credit”) in the amount of the Security Deposit and in the
form attached hereto as Exhibit E. The Letter of Credit shall be issued by a
bank reasonably satisfactory to Landlord and located in Chicago, Illinois.
Tenant shall ensure that at all times after the execution and delivery of this
Lease until sixty (60) days’ after the Expiration Date, as the same may be
extended, an unexpired Letter of Credit in the amount of the Security Deposit or
cash in the amount of the Security Deposit shall be in the possession of
Landlord. The Letter of Credit shall contain a so-called “evergreen” clause
providing that the Letter of Credit shall not be canceled unless the issuing
bank delivers sixty (60) days’ prior written notice to Landlord. Tenant shall
deliver to Landlord, no later than sixty (60) days prior to the expiry date of
the then outstanding and expiring Letter of Credit (a) a replacement Letter of
Credit or (b) cash in the amount then required as the Security Deposit. Failure
by Tenant to deliver any replacement Letter of Credit or pay the amount of the
Security Deposit in cash as required above shall entitle Landlord to draw under
the outstanding Letter of Credit and to retain the entire proceeds thereof for
application as the Security Deposit under this Lease. Landlord may also draw
under the Letter of Credit to cure any Default under this Lease and to hold the
unapplied balance as the Security Deposit and Tenant shall replenish the amount
so drawn upon demand by Landlord. Landlord may also draw on the Letter of Credit
and use and apply the proceeds as the Security Deposit hereunder if (i) the
credit rating of the long-term debt of the issuer of the Letter of Credit
(according to Moody’s or similar national rating agency) is downgraded to a
grade below investment grade, (ii) the issuer of the Letter of Credit shall
enter into any supervisory agreement with any governmental authority, or
(iii) the issuer of the Letter of Credit shall fail to meet any capital
requirements imposed by applicable law, and Tenant fails to deliver to Landlord
a replacement Letter of Credit complying with the terms of this Lease or cash in
the amount then required as the Security Deposit within five (5) days of request
therefor from Landlord. Failure by the issuer to honor a draw request on the
Letter of Credit shall be a Default under the terms of this Lease entitling
Landlord to exercise its remedies hereunder. Each Letter of Credit shall be for
the benefit of Landlord or its successors and assigns and shall entitle Landlord
or its successors or assigns to draw from time to time under the Letter of
Credit in portions or in whole upon presentation of a sight draft and statement
by Landlord that Landlord is entitled to draw thereunder pursuant to the terms
and provisions of this Lease. Landlord shall have an unrestricted right to
transfer the Letter of Credit at anytime and to any successor to Landlord
without the payment of any transfer fee or other charge.

     Notwithstanding the foregoing, so long as Tenant is not in Default under
this Lease, and provided there has never been a Default with respect to Tenant’s
monetary obligations under this Lease, the amount of the Letter of Credit shall
be reduced as follows:

8



--------------------------------------------------------------------------------



 



                          AMOUNT OF LETTER OF             CREDIT/SECURITY      
PERIOD     DEPOSIT*      
Commencement Date to 4th Anniversary of Commencement Date
    $ 1,500,000.00      
4th Anniversary of Commencement Date through 6th Anniversary of Commencement
Date
    $ 1,200,000.00      
6th Anniversary of Commencement Date through 8th Anniversary of Commencement
Date
    $ 900,000.00      
8th Anniversary of Commencement Date through 10th Anniversary of Commencement
Date
    $ 600,000.00      
10th Anniversary of Commencement Date through 12th Anniversary of Commencement
Date
    $ 300,000.00      
12th Anniversary of the Commencement Date through 60 days after the expiration
of the Lease Term
    $ 200,000.00      



--------------------------------------------------------------------------------

     *Notwithstanding the above, the amount of the Letter of Credit shall not be
reduced if the Tenant has been in Default of this Lease at anytime during the
prior twelve (12) month period. If the Tenant was in Default of this Lease at
anytime during the prior twelve (12) month period, the amount of the Letter of
Credit for the twelve (12) month period immediately following the period of the
Default (said period shall hereinafter be referred to as the “Non-Reduction
Period”) shall not be reduced and the amount of the Letter of Credit shall
remain unchanged for the entire Non-Reduction Period. If Tenant is not in
Default of this Lease at anytime during the Non-Reduction Period, the amount of
the Letter of Credit shall once again be reduced as provided in the above
schedule, provided there is no further Default by Tenant. Tenant agrees that
there shall be no reduction in the Letter of Credit, pursuant to the terms and
provisions of this Section 10 or otherwise, until Landlord notifies the issuer
of the Letter of Credit, in writing, to reduce the amount of Letter of Credit.
Upon Tenant’s written request, Landlord, pursuant to the terms and provisions of
this Section 10, agrees to promptly notify the issuer of any reduction in the
amount of the Letter of Credit.

     C. Use/Laws/Rules.

     11. Use of Premises.

          (a) Tenant shall use and occupy the Premises for general office
purposes of a type customary for office buildings of the same type and quality
as the Building and for no other purpose. The Premises shall not be used for any
illegal purpose, nor in violation of any valid regulation of any governmental
body, nor in any manner to create any nuisance or trespass, nor in any manner
which will void the insurance or increase the rate of insurance on the Premises
or the Building, nor in any manner inconsistent with the first-class nature of
the Building.

          (b) Tenant shall not cause or permit the receipt, storage, use,
location or handling on the Property (including the Building and Premises) of
any product, material

9



--------------------------------------------------------------------------------



 



or merchandise which is explosive, highly inflammable, or a hazardous or toxic
material, as that term is hereafter defined. “Hazardous or toxic material” shall
include all materials or substances which have been determined to be hazardous
to health or the environment and are regulated or subject to all applicable
laws, rules and regulations from time to time, including, without limitation
hazardous waste (as defined in the Resource Conservation and Recovery Act);
hazardous substances (as defined in the Comprehensive Emergency Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act); gasoline or any other petroleum product or by-product or
other hydrocarbon derivative; toxic substances (as defined by the Toxic
Substances Control Act); insecticides, fungicides or rodenticide (as defined in
the Federal Insecticide, Fungicide, and Rodenticide Act); and asbestos and radon
and substances determined to be hazardous under the Occupational Safety and
Health Act or regulations promulgated thereunder. Notwithstanding the foregoing,
Tenant shall not be in breach of this provision as a result of the presence in
the Premises of customary office and cleaning supplies, provided Tenant uses,
stores and disposes of the same in compliance with all applicable laws,
ordinances and regulations.

          (c) Without limiting in any way Tenant’s obligations under any other
provision of this Lease, Tenant and its successors and assigns shall indemnify,
protect, defend (with counsel approved by Landlord) and hold Landlord, its
partners, officers, directors, shareholders, employees, agents, lenders,
contractors and each of their respective successors and assigns (the
“Indemnified Parties”) harmless from any and all claims, damages, liabilities,
losses, costs and expenses of any nature whatsoever, known or unknown,
contingent or otherwise (including, without limitation, reasonable attorneys’
fees, litigation, arbitration and administrative proceedings costs, expert and
consultant fees and laboratory costs, as well as damages arising out of the
diminution in the value of the Premises or any portion thereof, damages for the
loss of the Premises, damages arising from any adverse impact on the marketing
of space in the Premises, and sums paid in settlement of claims), which arise
during or after the Term in whole or in part as a result of the presence or
suspected presence of any hazardous or toxic materials, in, on, under, from or
about the Premises due to Tenant’s acts or omissions, on or about the Premises,
unless such claims, damages, liabilities, losses, costs and expenses arise out
of or are caused by the negligence or willful misconduct of any of the
Indemnified Parties. The indemnities contained herein shall survive the
expiration or earlier termination of this Lease.

     12. Compliance with Laws. Tenant shall operate the Premises in compliance
with all applicable federal, state, and municipal laws, ordinances and
regulations and shall not knowingly, directly or indirectly, make any use of the
Premises which is prohibited by any such laws, ordinances or regulations.
Landlord shall be responsible for compliance with The Americans With
Disabilities Act (the “ADA”) in the common areas of the Building and Tenant
shall be responsible for compliance with ADA as it pertains to Tenant’s Work or
any Alterations to the Premises; provided, however, Tenant shall be responsible
for compliance with ADA in the applicable common areas of the Building in the
event (a) the conduct of Tenant’s business is unique to that of other tenants in
the Building and necessitates special requirements, or (b) Tenant’s improvements
in the Premises thereby necessitate compliance with ADA in the

10



--------------------------------------------------------------------------------



 



common areas of the Building, to the actual knowledge of Barbara Bonfanti, the
general manager of the Building, Landlord has received no notices of any
violations of law, including without limitation, the Americans with Disabilities
Act, with respect to the Building and Premises, which have not heretofore been
cured.

     13. Waste Disposal.

          (a) All normal trash and waste (i.e., waste that does not require
special handling pursuant to subparagraph (b) below) shall be disposed of
through the janitorial service.

          (b) Tenant shall be responsible for the removal and disposal of any
waste deemed by any governmental authority having jurisdiction over the matter
to be hazardous or infectious waste or waste requiring special handling, such
removal and disposal to be in accordance with any and all applicable
governmental rules, regulations, codes, orders or requirements. Tenant agrees to
separate and mark appropriately all waste to be removed and disposed of through
the janitorial service pursuant to (a) above and hazardous, infectious or
special waste to be removed and disposed of by Tenant pursuant to this
subparagraph (b). Tenant hereby indemnifies and holds harmless Landlord from and
against any loss, claims, demands, damage or injury the Indemnified Parties may
suffer or sustain as a result of Tenant’s failure to comply with the provisions
of this subparagraph (b).

     14. Rules and Regulations. The rules and regulations in regard to the
Building, a copy of which is attached hereto as Exhibit C, and all reasonable
rules and regulations and modifications thereto which Landlord may hereafter
from time to time adopt and promulgate after notice thereof to Tenant, for the
government and management of the Building, are hereby made a part of this Lease
and shall during the Term be observed and performed by Tenant, its agents,
employees and invitees.

     D. Services/Tenant Buildout.

     15. Services.

          (a) The normal business hours of the Building shall be from 8:00 A.M.
to 6:00 P.M. on Monday through Friday, and from 8:00 A.M. to 1:00 P.M. on
Saturday, and at such other hours and times as determined by Landlord to be
required for the majority of the occupants of the Building, exclusive of
Building holidays as reasonably designated by Landlord (“Building Holidays”).
Initially and until further notice by Landlord to Tenant, the Building Holidays
shall be: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving and Christmas Day. Landlord shall furnish the following services
during the normal business hours of the Building except as noted:

               (i) Elevator service for passenger needs at all times, and for
delivery needs during normal business hours;

11



--------------------------------------------------------------------------------



 



               (ii) Air conditioning reasonably adequate to cool the Premises
and heat reasonably adequate to warm the Premises, subject to governmental
regulations (so long as the occupancy level of the Premises and the heat
generated by electrical lighting and fixtures do not exceed the thresholds
established by Landlord):

               (iii) Hot and cold running water for all restrooms and
lavatories;

               (iv) Soap, paper towels, and toilet tissue for public restrooms;

               (v) Janitorial service Monday through Friday, in keeping with the
standards generally maintained in similar office buildings in the city where the
Building is located;

               (vi) Custodial, electrical and mechanical maintenance services in
the Building;

               (vii) Replacement of Building standard lamps and ballasts as
needed from time to time;

               (viii) Repairs and maintenance as described in Section 19 of this
Lease; and

               (ix) General Building management, including supervision,
inspections, recordkeeping, accounting, leasing and related management
functions.

          (b) Tenant acknowledges that electricity to the Premises shall be
supplied by an electric utility company and not by Landlord. Such electric
utility company shall be permitted to furnish to the electrical supply panel
servicing the Premises adequate electrical service for Tenant’s normal office
purposes according to Tenant’s plans and specifications as approved by Landlord,
including, but not limited to, HVAC, fluorescent and incandescent lighting
(including task ambient lighting systems) and normal office equipment
(including, but not limited to, duplicating machines, computer terminals,
communications and audio-visual equipment, and kitchen equipment), some of which
will require designated circuits, not to exceed loads permitted by Landlord.
Such electrical service shall be separately metered, with the cost of
installation of all necessary electrical meters borne by Tenant. Tenant shall
pay directly to the applicable utility company for the cost of all electrical
service used at the Premises. Tenant agrees to pay each bill promptly in
accordance with its terms. Tenant shall also bear the cost and burden of
replacement of all lamps, tubes, ballasts and starters for lighting fixtures in
the Premises, which replacement Landlord shall perform.

          (c) Landlord shall not be obligated to furnish any services or
utilities, other than those specified herein. If Landlord elects to furnish
services or utilities requested by Tenant in writing at least twenty-four
(24) hours in advance, in addition to those specified in this Section (including
air conditioning and heating at times other than those specified in this
Section), Tenant shall pay to Landlord as Additional Rent, Landlord’s then-

12



--------------------------------------------------------------------------------



 



prevailing market-based rates for such services (including a reasonable charge
for Landlord’s overhead) within ten (10) days after receipt of Landlord’s
invoices therefor. If Tenant shall fail to make any such payment, Landlord may,
without notice to Tenant and in addition to Landlord’s other remedies under this
Lease, discontinue any or all of the additional services. No discontinuance of
any service pursuant to this Section 15(c) shall result in any liability of
Landlord to Tenant or be deemed to be an eviction or a disturbance of Tenant’s
use of the Premises.

          (d) Landlord shall not be liable for any damages directly or
indirectly resulting from the interruption in any of the services described
above, nor shall any such interruption entitle Tenant to any abatement of Rent
or any right to terminate this Lease. Landlord shall use all reasonable efforts
to furnish uninterrupted services as required above. Notwithstanding the
foregoing, in the event that any interruption or discontinuance of services
provided pursuant to this Section 15 was within the reasonable control of
Landlord to prevent and such interruption or discontinuance continues beyond
three (3) business days after written notice to Landlord and materially and
adversely affects Tenant’s ability to conduct business in the Premises, or any
portion thereof, and on account of such interruption or disturbance Tenant
ceases doing business in the Premises, Base Rent and Additional Rent shall
thereafter (from the date of interruption) abate proportionately for so long as
Tenant remains unable to conduct its business in the Premises or such portion
thereof on account of such interruption or discontinuance of services. To the
extent within Landlord’s reasonable control, Landlord agrees to use reasonable
efforts to restore such interrupted or discontinued service as soon as
reasonably practicable.

     16. Telephone and Data Equipment. Landlord shall have no responsibility for
providing to Tenant any telephone equipment, including wiring, within the
Premises or for providing telephone service or connections from the utility to
the Premises, except as required by law. Tenant shall not alter, modify, add to
or disturb any telephone or data wiring in the Premises or elsewhere in the
Building without the Landlord’s prior written consent. Tenant shall be liable to
Landlord for any damage to the telephone or data wiring in the Building due to
the act, negligent or otherwise, of Tenant or any employee, contractor or other
agent of Tenant. Tenant shall have no access to the telephone closets within the
Building, except in the manner and under procedures established by Landlord.
Tenant shall promptly notify Landlord of any actual or suspected failure of
telephone or data service to the Premises. All costs incurred by Landlord for
the installation, maintenance, repair and replacement of telephone wiring within
the Building shall be an Operating Expense unless Landlord is reimbursed for
such costs by other tenants of the Building. Landlord shall not be liable to
Tenant and Tenant waives all claims against Landlord whatsoever, whether for
personal injury, property damage, loss of use of the Premises, or otherwise, due
to the interruption or failure of telephone services to the Premises. Tenant
hereby holds Landlord harmless and agrees to indemnify, protect and defend
Landlord from and against any liability for any damage, loss or expense due to
any failure or interruption of telephone or data service to the Premises for any
reason unless same is caused by the negligence or misconduct of Landlord. Tenant
agrees to obtain loss of rental insurance adequate to cover any damage, loss or
expense occasioned by the interruption of telephone or data service.

13



--------------------------------------------------------------------------------



 



     17. Signs. A Building standard suite entry sign shall be installed on the
door to the Premises or adjacent to the entry to the Premises by Tenant as part
of Tenant’s Work, and the cost thereof shall be paid out by Tenant at its sole
cost and expense. Otherwise, Tenant shall not paint or place any signs,
placards, or other advertisements of any character upon the windows visible to
the Common Areas (except with the prior consent of Landlord, which consent may
be withheld by Landlord in its absolute discretion), and Tenant shall place no
signs upon the outside walls, common areas or the roof of the Building. Landlord
shall not unreasonably withhold its consent to any signs within the interior of
the Premises not visible from the Common Areas.

     18. Force Majeure. In the event of a strike, lockout, labor trouble, civil
commotion, an act of God, or any other event beyond Landlord’s control (a “force
majeure event”) which results in Landlord being unable to timely perform any of
its obligations hereunder, so long as Landlord diligently proceeds to perform
such obligations after the end of such force majeure event, Landlord shall not
be in breach hereunder, this Lease shall not terminate, and Tenant’s obligation
to pay any Base Rent, Additional Rent, or any other charges and sums due and
payable shall not be excused.

     E. Repairs/Alterations/Casualty/Condemnation.

     19. Repairs By Landlord. Tenant, by taking possession of the Premises,
shall accept and shall be held to have accepted the Premises as suitable for the
use intended by this Lease. In no event shall Tenant be entitled to compensation
or any other damages or any other remedy against Landlord in the event the
Premises are not deemed suitable for Tenant’s use. Landlord shall not be
required, after possession of the Premises has been delivered to Tenant, to make
any repairs or improvements to the Premises, except as set forth in this Lease.
Except for damage caused by casualty and condemnation (which shall be governed
by Section 23 and 24 below), and subject to normal wear and tear, Landlord shall
maintain in good repair the exterior walls, roof, common areas, foundation,
structural portions and the Building’s mechanical, electrical, plumbing and HVAC
systems, provided such repairs are not occasioned by Tenant, Tenant’s invitees
or anyone in the employ or control of Tenant.

     20. Repairs By Tenant. Except as described in Section 19 above, Tenant
shall, at its own cost and expense, maintain the Premises in good repair and in
a neat and clean, first-class condition, including making all necessary repairs
and replacements. Tenant shall further, at its own cost and expense, repair or
restore any damage or injury to all or any part of the Building caused by Tenant
or Tenant’s agents, employees, invitees, licensees, visitors or contractors,
including but not limited to any repairs or replacements necessitated by (i) the
construction or installation of improvements to the Premises by or on behalf of
Tenant, and (ii) the moving of any property into or out of the Premises. If
Tenant fails to make such repairs or replacements promptly, Landlord may, at its
option, upon prior reasonable notice to Tenant (except in an emergency) make the
required repairs and replacements and the costs of such repair or replacements
shall be charged to Tenant as Additional Rent and shall become due and payable
by Tenant with the monthly installment of Base Rent next due hereunder. All
repairs performed by Tenant pursuant to this Section 19 shall be performed in
accordance with the terms of Section 21 below.

14



--------------------------------------------------------------------------------



 



     21. Alterations and Improvements. Except for minor, decorative alterations
which do not affect the Building structure or systems, are not visible from
outside the Premises and do not cost in excess of $50,000.00 so long as it is
related to painting and decorating of the Premises in the aggregate, Tenant
shall not make or allow to be made any alterations, physical additions or
improvements in or to the Premises without first obtaining in writing Landlord’s
written consent for such alterations or additions, which consent may be granted
or withheld in Landlord’s sole discretion. Upon Landlord’s request, Tenant will
deliver to Landlord plans and specifications for any proposed alterations,
additions or improvements and shall reimburse Landlord for Landlord’s
out-of-pocket cost to review such plans. Tenant shall also pay Landlord’s
property manager a supervisory fee of $.50 multiplied by the number of square
feet in the Premises for Landlord’s supervision of any alterations, additions or
improvements to the Premises that require Landlord’s consent. Any alterations,
physical additions or improvements shall at once become the property of
Landlord; provided, however, that Landlord, at its option, may require Tenant to
remove any alterations, additions or improvements in order to restore the
Premises to the condition existing on the Commencement Date. Notwithstanding the
foregoing, Tenant may request in writing at the time it submits its plans and
specifications for an alteration, addition or improvement, that Landlord advise
Tenant whether Landlord will require Tenant to remove, at the termination of
this Lease or the termination of Tenant’s right to possession hereunder, such
alteration, addition or improvement, or any particular portion thereof; and
Landlord shall advise Tenant within twenty (20) days after receipt of Tenant’s
request as to whether Landlord will require removal of such alteration, addition
or improvement. Notwithstanding anything contained herein to the contrary, upon
the expiration of the Term of this Lease or the sooner termination of Tenant’s
right to possession of the Premises, Tenant, at its sole cost and expense, shall
remove all telephone and computer cabling installed in the Premises or elsewhere
in the Building by or on behalf of Tenant. All alterations, additions or
improvements shall be made in a good, first-class, workmanlike manner and in a
manner that does not disturb other tenants (e.g., any work audible outside of
the Premises must be performed during non-business hours) and Tenant must
maintain appropriate liability and builder’s risk insurance throughout the
construction. Tenant shall promptly pay all costs attributable to such
alterations and improvements and shall indemnify, defend and hold Landlord
harmless from and against all loss, cost, damage or expense (including, without
limitation, reasonable attorneys’ fees) arising out of or in connection with
such alterations and improvements, including, without limitation, costs and
expenses from any mechanics’ liens or other liens or claims filed or asserted as
a result thereof and costs and expenses which may be incurred as a result of
building code violations attributable to such work. Under no circumstances shall
Landlord be required to pay, during the Term of this Lease and any extensions or
renewals thereof, any ad valorem or property tax on such alterations, additions
or improvements, Tenant hereby covenanting to pay all such taxes when they
become due. All alterations, additions, improvements or repairs shall be
performed by contractors or workmen on Landlord’s “approved” list from time to
time. Landlord agrees to assign to Tenant any rights Landlord may have against
the contractor of the Premises with respect to any work performed by such
contractor in connection with improvements made by Landlord at the request of
Tenant.

     Notwithstanding anything herein to the contrary, Landlord agrees not to
withhold or delay its consent unreasonably to any alterations, additions or
improvements by Tenant which (i) do not affect base building systems or the
structure of the Building, (ii) are not visible from the outside the Premises,
and (iii) which would not materially detract from the aesthetic integrity

15



--------------------------------------------------------------------------------



 



of the Building or its design. Landlord shall not be deemed to have acted
unreasonably if it withholds its consent because, in Landlord’s opinion, such
work: could affect the safety of the Building or its occupants; would increase
Landlord’s cost of repairs, insurance or furnishing services or otherwise
adversely affect Landlord’s ability to efficiently operate the Building or
furnish services to Tenant or other tenants; involves toxic or hazardous
materials; could be costly or hazardous to remove or demolish; requires entry
into another tenant’s premises or use of public areas; or is prohibited by any
mortgage on the Building. The foregoing reasons, however, shall not be exclusive
of the reasons for which Landlord may withhold consent, whether or not such
other reasons are similar or dissimilar to the foregoing. Specific consent from
Landlord shall not be required for work not costing more than $50,000.00 each
project and consisting solely of painting, wall covering and carpeting or
similar decorating work or furnishings (so long as such work does not involve
hazardous materials, and does not fall within category (i) or (ii) above) and
Tenant may perform such work, so long as Tenant informs Landlord in reasonable
detail of the nature of the work, and otherwise complies with the provisions of
this Section 21.

     22. Liens. If, because of any act or omission of Tenant or anyone claiming
by, through or under Tenant, any mechanic’s lien or other lien shall be filed
against the Premises, the Building, or against other property of Landlord
(whether or not such lien is valid or enforceable), Tenant shall, at its own
expense, cause the same to be discharged of record within fifteen (15) days
after the date of filing thereof, and shall also indemnify Landlord and hold it
harmless from any and all claims, losses, damages, judgments, settlement, costs
and expenses, including attorneys’ fees, resulting therefrom or by reason
thereof. If Tenant fails to have any such lien discharged of record within such
fifteen (15) day period, Landlord shall have the right, but not the obligation,
to pay the amount of such lien and cause the same to be discharged of record,
whereupon Tenant shall reimburse Landlord, on demand, for all costs incurred by
Landlord in connection therewith, including, without limitation, reasonable
attorneys’ fees.

     23. Destruction or Damage.

          (a) If the Premises or the Building shall be damaged by fire or other
casualty and if such damage does not render all or a substantial portion of the
Premises or the Building untenantable, then Landlord shall proceed with
reasonable promptness to repair and restore the Premises or the core and shell
of the Building so as to render the Premises tenantable (other than work
required to be performed by Tenant, as hereinafter provided, which may be
necessary to so render the Premises tenantable), subject to reasonable delays
for insurance adjustments and delays caused by matters beyond Landlord’s
reasonable control, and also subject to zoning laws and building codes then in
effect. If any such damage renders all or a substantial portion of the Premises
or the Building untenantable, Landlord shall, with reasonable promptness after
the occurrence of such damage, estimate the length of time that will be required
to substantially complete the repair and restoration of the Premises or the core
and shell of the Building, as the case may be, necessitated by such damage and
shall by notice advise Tenant of such estimate. If it is so estimated that the
amount of time required to substantially complete such repair and restoration
will exceed two hundred seventy (270) days from the date such damage occurred,
then either Landlord or Tenant (but Tenant shall have such right, only if all or
a substantial portion of the Premises is rendered untenantable and the estimated
time for

16



--------------------------------------------------------------------------------



 



Landlord required to substantially complete such repair or restoration will
exceed such two hundred seventy (270) day period) shall have the right to
terminate this Lease as of the date of notice of such election by giving notice
to the other at any time within twenty (20) days after Landlord gives Tenant the
notice containing said estimate (it being understood that Landlord may, if it
elects to do so, also give such notice of termination together with the notice
containing said estimate). Unless this Lease is terminated as provided in the
preceding sentence, Landlord shall proceed with reasonable promptness to repair
and restore the core and shell of the Building or the Premises so as to render
the Premises tenantable (excluding, however, any work required to be performed
by Tenant, as hereinafter provided, which may be required to so render the
Premises tenantable), subject to reasonable delays for insurance adjustments and
delays caused by matters beyond Landlord’s reasonable control, and also subject
to zoning laws and building codes then in effect. Landlord shall have no
liability to Tenant, and Tenant shall not be entitled to terminate this Lease
(except as hereinafter provided) if such repairs and restoration are not in fact
completed within the time period estimated by Landlord, as aforesaid, or within
said two hundred seventy (270) days. However, if such repairs and restoration
are not completed within three hundred sixty (360) days after the date of such
fire or other casualty (or within ninety (90) days after the expiration of the
time period estimated by Landlord as aforesaid, if longer than three hundred
sixty (360) days and neither party terminated this Lease as permitted), which
three hundred sixty (360) day or other period shall be extended (as to Tenant’s
ability to terminate only) by all periods of delay attributable to the acts or
omissions of Tenant or Tenant’s agents, employees or contractors, for any reason
whatsoever, then either party may terminate this Lease, effective as of the date
of notice of such election, by giving written notice to the other party within
thirty (30) day period after said three hundred sixty (360) day or other period
or within ninety (90) days after said other period, as either time period may be
so extended as aforesaid, but prior to substantial completion of repair or
restoration. Notwithstanding anything to the contrary herein set forth:
(i) Landlord shall have no duty pursuant to this Section 23 to repair or restore
any portion of improvements, additions or alterations made by or on behalf of
Tenant in the Premises; (ii) Landlord shall not be obligated (but may, at its
option, so elect) to repair or restore the Premises or Building if the damage is
due to an uninsurable casualty or if insurance proceeds are insufficient to pay
for such repair or restoration, or if any mortgagee applies proceeds of
insurance to reduce its loan balance, and the remaining proceeds, if any,
available to Landlord are not sufficient to pay for such repair or restoration;
(iii) Tenant shall not have the right to terminate this Lease pursuant to this
Section 23 if the damage or destruction was caused by the intentional or
negligent act of Tenant, its agents or employees; and (iv) if any such damage
rendering all or a substantial portion of the Premises or Building untenantable
shall occur during the last two (2) years of the Term, either party (but as to
Tenant’s right, only if all or a substantial portion of the Premises is rendered
untenantable) shall have the option to terminate this Lease by giving written
notice to the other within thirty (30) days after the date such damage occurred,
and if such option is so exercised, this Lease shall terminate as of the date of
such notice.

          (b) In the event any such fire or casualty damage renders all or a
portion of the Premises untenantable and if this Lease shall not be terminated
pursuant to the

17



--------------------------------------------------------------------------------



 



foregoing provisions of this Section 23 by reason of such damage, then Base Rent
and Additional Rent shall abate during the period beginning with the date of
such damage and ending with the date when Landlord substantially completes its
repair or restoration required hereunder. Such abatement shall be in an amount
bearing the same ratio to the total amount of Rent for such period as the
portion of the Premises rendered untenantable and not occupied by or theretofore
delivered to Tenant from time to time bears to the entire Premises. In the event
of termination of this Lease pursuant to this Section 23, Rent shall be
apportioned on a per diem basis and be paid to the date of termination.

     (c) In the event of any such fire or other casualty, and if this Lease is
not terminated pursuant to the foregoing provisions of this Lease, Tenant shall
promptly repair and restore any portion of alterations, additions or
improvements made by or on behalf of Tenant in the Premises.

     24. Eminent Domain. If the whole of the Building or Premises, or such
portion thereof as will make the Building or Premises unusable in the reasonable
judgment of Landlord for their intended purposes, is condemned or taken by any
legally constituted authority for any public use or purpose, or is conveyed by
Landlord in lieu of a condemnation, then in any of such events, this Lease shall
terminate and the Term hereby granted shall cease from that time when possession
thereof is taken by the condemning authorities, and Rent shall be accounted for
as between Landlord and Tenant as of such date. If a portion of the Building or
Premises is so taken, but not such amount as will make any usable portion of the
Premises unusable in the reasonable judgment of Landlord for the purposes herein
leased, or if this Lease has not terminated, this Lease shall continue in full
force and effect and the Rent shall be reduced prorata in proportion to the
amount of the Premises so taken. Tenant shall have no right or claim to any part
of any award made to or received by Landlord for such condemnation or taking,
and all awards for such condemnation or taking shall be made solely to Landlord,
provided however that Tenant shall have the right to pursue any separate award
for loss of its equipment and trade fixtures and for moving expenses so long as
such action does not reduce the award to which Landlord is entitled.

     25. Damage or Theft of Personal Property. All personal property brought
into the Premises shall be at the risk of the Tenant only and Landlord shall not
be liable for theft thereof or any damage thereto occasioned by any acts of
co-tenants, or other occupants of the Building, or any other person, except,
with respect to damage to the Premises, as may be occasioned by the negligent or
willful act of the Landlord, its employees and agents (but subject to the
insurance and waiver of subrogation provisions set forth in Section 26 below).

     F. Insurance/Indemnities/Waiver/Estoppel.

     26. Insurance; Waivers.

     (a) Tenant covenants and agrees that from and after the date of delivery of
the Premises from Landlord to Tenant, Tenant will carry and maintain, at its
sole cost and expense, the following types of insurance, in the amounts
specified and in the form hereinafter provided for:

18



--------------------------------------------------------------------------------



 



     (i) Commercial General Liability (“CGL”) insurance written on an occurrence
basis, covering the Premises and all operations of the Tenant in or about the
Premises against claims for bodily injury, property damage and product liability
and to include contractual liability coverage insuring Tenant’s indemnification
obligations under this Lease, to be in combined single limits of not less than
$1,000,000 each occurrence for bodily injury and property damage, $1,000,000 for
products/completed operations aggregate, $1,000,000 for personal injury, and to
have general aggregate limits of not less than $2,000,000 (per location) and
Umbrella Liability Insurance in an amount not less than $5,000,000 for each
policy year. The general aggregate limits under the Commercial General Liability
insurance policy or policies shall apply separately to the Premises and to
Tenant’s use thereof (and not to any other location or use of Tenant) and such
policy shall contain an endorsement to that effect. The certificate of insurance
evidencing the CGL form of policy shall specify all endorsements required herein
and shall specify on the face thereof that the limits of such policy apply
separately to the Premises.

     (ii) Insurance covering all of the items included in Tenant’s leasehold
improvements, heating, ventilating and air conditioning equipment maintained by
Tenant, trade fixtures, merchandise and personal property from time to time in,
on or upon the Premises, and alterations, additions or changes made by or on
behalf of Tenant pursuant to Section 21 of this Lease or pursuant to the
Workletter, in an amount not less than one hundred percent (100%) of their full
replacement value from time to time during the Term, providing protection
against perils included within the standard form of “all-risks” fire and
casualty insurance policy. Any policy proceeds from such insurance shall be held
in trust by Tenant’s insurance company for the repair, construction and
restoration or replacement of the property damaged or destroyed unless this
Lease shall cease and terminate under the provisions of Section 23 of this
Lease.

     (iii) Workers’ Compensation and Employer’s Liability insurance affording
statutory coverage and containing statutory limits with the Employer’s Liability
portion thereof to have minimum limits of $500,000.00.

     (iv) Business Interruption Insurance equal to not less than fifty percent
(50%) of the estimated gross earnings (as defined in the standard form of
business interruption insurance policy) of Tenant at the Premises which
insurance shall be issued on an “all risks” basis (or its equivalent).

     (b) All policies of the insurance provided for in Section 26(a) above shall
be issued in form acceptable to Landlord by insurance companies with a rating
and financial size of not less than A-VIII in the most current available “Best’s
Insurance Reports”, and licensed to do business in the state in which the
Building is located. Each and every such policy:

19



--------------------------------------------------------------------------------



 



     (i) shall name Landlord as an additional insured (as well as Landlord’s
property manager, any mortgagee of Landlord and any other party reasonably
designated by Landlord), except with respect to the insurance described in
Section 26(a)(iii) above;

     (ii) shall (and a certificate thereof shall be delivered to Landlord at or
prior to the execution of this Lease) be delivered to each of Landlord and any
such other parties in interest within thirty (30) days after delivery of
possession of the Premises to Tenant and thereafter within five (5) days after
the inception (or renewal) of each new policy, and as often as any such policy
shall expire or terminate. Renewal or additional policies shall be procured and
maintained by Tenant in like manner and to like extent;

     (iii) shall contain a provision that the insurer will give to Landlord and
such other parties in interest at least ten (10) days notice in writing in
advance of any material change, cancellation, termination or lapse, or the
effective date of any reduction in the amounts of insurance; and

     (iv) shall be written as a primary policy which does not contribute to and
is not in excess of coverage which Landlord may carry.

     (c) Any insurance provided for in Section 26(a) may be maintained by means
of a policy or policies of blanket insurance, covering additional items or
locations or insureds, provided, however, that:

     (i) Landlord and any other parties in interest from time to time designated
by Landlord to Tenant shall be named as an additional insured thereunder as its
interest may appear;

     (ii) the coverage afforded Landlord and any such other parties in interest
will not be reduced or diminished by reason of the use of such blanket policy of
insurance; and

     (iii) the requirements set forth in this Section 26 are otherwise
satisfied.

     (d) During the Term hereof, Landlord shall in a manner comparable to other
comparable office buildings in the commercial market where the Building is
located keep in effect (i) commercial property insurance on the Building, its
fixtures and equipment, and rent loss insurance for a period and amount of not
less than one (1) year of rent (such commercial property insurance policy shall,
at a minimum, cover the perils insured under the ISO special causes of loss form
which provides “all risk” coverage, and include replacement cost coverage), and
(ii) a policy or policies of commercial general liability insurance insuring
against liability arising out of the risks of death, bodily injury, property
damage and personal injury liability with respect to the Building and Property.

     (e) Notwithstanding anything to the contrary set forth hereinabove,
Landlord and Tenant do hereby waive any and all claims against one another for
damage to or

20



--------------------------------------------------------------------------------



 



destruction of real or personal property to the extent such damage or
destruction can be covered by “all risks” property insurance of the type
described in Section 26(a)(ii) and Section 26(d)(i) above. Each party shall also
be responsible for the payment of any deductible amounts required to be paid
under the applicable “all risks” fire and casualty insurance carried by the
party whose property is damaged. These waivers shall apply if the damage would
have been covered by a customary “all risks” insurance policy, even if the party
fails to obtain such coverage. The intent of this provision is that each party
shall look solely to its insurance with respect to property damage or
destruction which can be covered by “all risks” insurance of the type described
in Section 26(a)(ii) and Section 26(d)(i). Each such policy shall include a
waiver of all rights of subrogation by the insurance carrier against the other
party, its agents and employees with respect to property damage covered by the
applicable “all risks” fire and casualty insurance policy.

     27. Indemnities. Tenant does hereby indemnify and save harmless Landlord
against all claims for damages to persons or property which are caused anywhere
in the Building or on the Property by the negligence or willful misconduct of
Tenant, its agents or employees or which occur in the Premises (or arise out of
actions taking place in the Premises) unless such damage is caused by the
negligence or willful misconduct of Landlord, its agents, or employees. Landlord
does hereby indemnify and hold Tenant harmless against all claims for damage to
persons or property caused by the negligence or willful misconduct of Landlord,
its agents or employees which occur on the Property or common areas of the
Building unless such damage is caused by the negligence or willful misconduct of
Tenant, its agents or employees. The indemnities set forth hereinabove shall
include the application to pay reasonable expenses incurred by the indemnified
party, including, without limitation, reasonable, actually incurred attorney’s
fees. The indemnities contained herein do not override the waivers contained in
Section 26(e) above.

     28. Acceptance and Waiver. Subject to the provisions of Section 12 hereof,
and except to the extent caused by the negligence or willful misconduct of
Landlord, its agents and employees (but subject to the insurance provisions in
Section 26 above), Landlord shall not be liable to Tenant, its officers,
directors, members, partners, agents, employees, guests or invitees for any
damage caused to any of them due to the Building or any part or appurtenances
thereof being improperly constructed or being or becoming out of repair, or
arising from the leaking of gas, water, sewer or steam pipes, or from
electricity, but Tenant, by moving into the Premises and taking possession
thereof, shall accept, and shall be held to have accepted the Premises as
suitable for the purposes for which the same are leased, and shall accept and
shall be held to have accepted the Building and every appurtenances thereof, and
Tenant by said act waives any and all defects therein; provided, however, that
this Section shall not preclude Tenant from seeking recovery from any third
party responsible for such damage or injury.

     29. Tenant’s Estoppel. Tenant shall, from time to time, upon not less than
fifteen (15) days prior written request by Landlord, execute, acknowledge and
deliver to Landlord a written statement certifying that this Lease is unmodified
and in full force and effect (or, if there have been modifications, that the
same is in full force and effect as modified and stating the modifications), the
dates to which the Rent has been paid, that Tenant is not in default hereunder
and whether Tenant has any offsets or defenses against Landlord under this
Lease, whether or not to the best of Tenant’s knowledge Landlord is in default
hereunder (and if so, specifying the

21



--------------------------------------------------------------------------------



 



nature of the default), it being intended that any such statement delivered
pursuant to this Section may be relied upon by a prospective purchaser of
Landlord’s interest or by a mortgagee of Landlord’s interest or assignee of any
security deed upon Landlord’s interest in the Premises. Tenant’s failure to
deliver such statement within such period shall be deemed conclusive that this
Lease is in full force and effect and unmodified, and there are no uncured
defaults in Landlord’s performance hereunder.

     G. Default/Remedies/Surrender/Holding Over.

     30. Notices. Any notice which is required or permitted to be given by
either party under this Lease shall be in writing and must be given only by
certified mail, return receipt requested, by hand delivery or by nationally
recognized overnight courier service at the addresses set forth in Paragraph 12
of the Basic Lease Provisions. Each party shall further use reasonable efforts
to provide the other party with a courtesy copy of any notice by fax. Any such
notice shall be deemed given on the earlier of two business days after the date
sent in accordance with one of the permitted methods described above or the date
of actual receipt thereof, provided that receipt of notice solely by fax shall
not be deemed to be delivery of notice hereunder. The time period for responding
to any such notice shall begin on the date the notice is actually received, but
refusal to accept delivery or inability to accomplish delivery because the party
can no longer be found at the then current notice address, shall be deemed
receipt. Either party may change its notice address by notice to the other party
in accordance with the terms of this Section 30. The initial notice addresses
for each party are set forth in the Basic Lease Provisions.

     31. Intentionally Omitted.

     32. Defaults by Tenant. The occurrence of any one or more of the following
events shall be a “Default” of this Lease by Tenant:

     (a) Tenant’s failure to pay any monthly installment of either Base Rent or
Additional Rent within five (5) days after the same shall be due and payable, or
any other sums due hereunder within ten (10) days after the same shall be due
and payable. No notice shall be required for default in payment. Notwithstanding
the foregoing, Landlord shall provide Tenant with five (5) days’ written notice
of such default (a “Monetary Default Notice”) before Landlord exercises its
remedies for default hereunder; provided, however, that Landlord shall not be
required to give a Monetary Default Notice more than one (1) time with respect
to any particular Monetary Default nor more than two (2) times during any twelve
(12) consecutive calendar month period with respect to Monetary Defaults before
being entitled to exercise its remedies for default hereunder.

     (b) Tenant’s failure to perform or observe any term, condition, covenant or
obligation, other than the payment of money, required to be performed or
observed by it under this Lease for a period of thirty (30) days after notice
thereof from Landlord; provided, however, that if the term, condition, covenant
or obligation to be performed by Tenant is of such nature that the same cannot
reasonably be performed within such thirty-day period, such default shall be
deemed to have been cured if Tenant commences such

22



--------------------------------------------------------------------------------



 



performance within said thirty-day period and thereafter diligently undertakes
to complete the same, and in fact, completes same within sixty (60) days after
notice.

     (c) A trustee or receiver shall be appointed to take possession of
substantially all of Tenant’s assets in, on or about the Premises or of Tenant’s
interest in this Lease (and Tenant does not regain possession within sixty
(60) days after such appointment); Tenant makes an assignment for the benefit of
creditors; or substantially all of Tenant’s assets in, on or about the Premises
or Tenant’s interest in this Lease are attached or levied upon under execution
(and Tenant does not discharge the same within sixty (60) days thereafter); or a
petition in bankruptcy, insolvency, or for reorganization or arrangement is
filed by or against Tenant pursuant to any federal or state statute (and with
respect to any such petition filed against it, Tenant fails to secure a stay or
discharge thereof within sixty (60) days after the filing of the same).

     (d) Landlord Default. It shall be a “Landlord Default” under this Lease if
Landlord shall default in the observance or performance of any provision of this
Lease, and such default shall continue for thirty (30) days after Tenant shall
have given notice to Landlord specifying such default and demanding that the
same be cured (unless such default cannot be cured by the payment of money and
cannot with due diligence be wholly cured within such period of thirty
(30) days, in which case Landlord shall have such longer period as shall be
necessary to cure the default, so long as Landlord proceeds promptly to cure the
same within such thirty (30) day period, prosecutes the cure to completion with
due diligence and advises Tenant from time to time, upon Tenant’s request, of
the actions which Landlord is taking and the progress being made). Upon the
occurrence of a Landlord Default, Tenant shall have all remedies available at
law or in equity for specific performance, injunction and/or direct and actual
damages caused by such Landlord Default.

     33. Remedies of Landlord. Upon the occurrence of any Default, Landlord
shall have the following rights and remedies, in addition to those allowed by
law or equity, any one or more of which may be exercised without further notice
to or demand upon Tenant and which may be pursued successively or cumulatively
as Landlord may elect:

     (a) Landlord may re-enter the Premises, upon notice to Tenant, and cure any
default of Tenant, in which event Tenant shall, upon demand, reimburse Landlord
as additional Rent for any reasonable cost and expenses which Landlord may incur
to cure such default; and Landlord shall not be liable to Tenant for any loss or
damage which Tenant may sustain by reason of Landlord’s action;

     (b) Landlord may terminate this Lease by giving to Tenant notice of
Landlord’s election to do so, in which event the Term shall end, and all right,
title and interest of Tenant hereunder shall expire, on the date stated in such
notice;

     (c) Landlord may terminate the right of Tenant to possession of the
Premises without terminating this Lease by giving notice to Tenant that Tenant’s
right to possession shall end on the date stated in such notice, whereupon the
right of Tenant to

23



--------------------------------------------------------------------------------



 



possession of the Premises or any part thereof shall cease on the date stated in
such notice; and

     (d) Landlord may enforce the provisions of this Lease and may enforce and
protect the rights of Landlord hereunder by a suit or suits in equity or at law
for the specific performance of any covenant or agreement contained herein, or
for the enforcement of any other appropriate legal or equitable remedy,
including recovery of all moneys due or to become due from Tenant under any of
the provisions of this Lease.

     Landlord shall not be required to serve Tenant with any notices or demands
as a prerequisite to its exercise of any of its rights or remedies under this
Lease, other than those notices and demands specifically required under this
Lease. TENANT EXPRESSLY WAIVES THE SERVICE OF ANY STATUTORY DEMAND OR NOTICE
WHICH IS A PREREQUISITE TO LANDLORD’S COMMENCEMENT OF EVICTION PROCEEDINGS
AGAINST TENANT, INCLUDING THE DEMANDS AND NOTICES SPECIFIED IN 735 ILCS §§
5/9-209 AND 5/9-210. TENANT WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LAWSUIT
BROUGHT BY LANDLORD TO RECOVER POSSESSION OF THE PREMISES FOLLOWING LANDLORD’S
TERMINATION OF THIS LEASE PURSUANT TO SECTION 33(b) OR THE RIGHT OF TENANT TO
POSSESSION OF THE PREMISES PURSUANT TO SECTION 33(c) AND ON ANY CLAIM FOR
DELINQUENT RENT WHICH LANDLORD MAY JOIN IN ITS LAWSUIT TO RECOVER POSSESSION.

     34. Right to Re-Enter. If Landlord exercises either of the remedies
provided in Sections 33(b) or 33(c), Tenant shall surrender possession and
vacate the Premises and immediately deliver possession thereof to Landlord, and
Landlord may re-enter and take complete and peaceful possession of the Premises,
with process of law, full and complete license to do so being hereby granted to
Landlord, and Landlord may remove all occupants and property therefrom, using
such force as may be necessary to the extent allowed by law, without being
deemed guilty in any manner of trespass, eviction or forcible entry and detainer
and without relinquishing Landlord’s right to Rent or any other right given to
Landlord hereunder or by operation of law.

     35. Damages Upon Termination of Tenant’s Right to Possession. If Landlord
terminates the right of Tenant to possession of the Premises without terminating
this Lease, Landlord shall have the right to immediate recovery of all amounts
then due hereunder. Such termination of possession shall not release Tenant, in
whole or in part, from Tenant’s obligation to pay Rent hereunder for the full
Term, and Landlord shall have the right, from time to time, to recover from
Tenant, and Tenant shall remain liable for, all Base Rent, Additional Rent and
any other sums accruing as they become due under this Lease during the period
from the date of such notice of termination of possession to the stated end of
the Term. In any such case, Landlord may relet the Premises or any part thereof
for the account of Tenant for such rent, for such time (which may be for a term
extending beyond the Term) and upon such terms as Landlord shall determine and
may collect the rents from such reletting. Landlord shall not be required to
accept any tenant offered by Tenant or to observe any instructions given by
Tenant relative to such reletting. Also, in any such case, Landlord may make
repairs, alterations and additions in or to

24



--------------------------------------------------------------------------------



 



the Premises and redecorate the same to the extent deemed by Landlord necessary
or desirable and in connection therewith change the locks to the Premises, and
Tenant upon demand shall pay the cost of all of the foregoing together with
Landlord’s expenses of reletting. The rents from any such reletting shall be
applied first to the payment of the expenses of reentry, redecoration, repair
and alterations and the expenses of reletting and second to the payment of Rent
herein provided to be paid by Tenant. Any excess or residue shall operate only
as an offsetting credit against the amount of Rent due and owing as the same
thereafter becomes due and payable hereunder, and the use of such offsetting
credit to reduce the amount of Rent due Landlord, if any, shall not be deemed to
give Tenant any right, title or interest in or to such excess or residue and any
such excess or residue shall belong to Landlord solely, and in no event shall
Tenant be entitled to a credit on its indebtedness to Landlord in excess of the
aggregate sum (including Base Rent and Additional Rent) which would have been
paid by Tenant for the period for which the credit to Tenant is being
determined, had no Default occurred. No such reentry or repossession, repairs,
alterations and additions, or reletting shall be construed as an eviction or
ouster of Tenant or as an election on Landlord’s part to terminate this Lease,
unless a written notice of such intention is given to Tenant, or shall operate
to release Tenant in whole or in part from any of Tenant’s obligations
hereunder, and Landlord, at any time and from time to time, may sue and recover
judgment for any deficiencies remaining after the application of the proceeds of
any such reletting.

     36. Damages Upon Termination of Lease. If this Lease is terminated by
Landlord pursuant to Section 33(b), Landlord shall be entitled to recover from
Tenant all Rent accrued and unpaid for the period up to and including such
termination date, as well as all other additional sums payable by Tenant, or for
which Tenant is liable or for which Tenant has agreed to indemnify Landlord
under any of the provisions of this Lease, which may be then owing and unpaid,
and all costs and expenses, including without limitation court costs and
attorneys’ fees incurred by Landlord in the enforcement of its rights and
remedies hereunder, and, in addition, Landlord shall be entitled to recover as
damages for loss of the bargain and not as a penalty (i) the unamortized portion
of any concessions offered by Landlord to Tenant in connection with this Lease,
including without limitation Landlord’s contribution to the cost of tenant
improvements and alterations, if any, installed by either Landlord or Tenant
pursuant to this Lease or any work letter in connection with this Lease,
(ii) the aggregate sum which at the time of such termination represents the
excess, if any, of the present value of the aggregate rents which would have
been payable after the termination date had this Lease not been terminated,
including, without limitation, Base Rent at the annual rate or respective annual
rates for the remainder of the Term provided for in this Lease and the amount
projected by Landlord to represent Additional Rent for the remainder of the Term
over the then present value of the then aggregate fair rental value of the
Premises for the balance of the Term, such present worth to be computed in each
case on the basis of a ten percent (10%) per annum discount from the respective
dates upon which such rentals would have been payable hereunder had this Lease
not been terminated, and (iii) any damages in addition thereto, including
without limitation reasonable attorneys’ fees and court costs, which Landlord
sustains as a result of the breach of any of the covenants of this Lease other
than for the payment of Rent.

     37. Mitigation of Damages. Landlord shall use commercially reasonable
efforts to mitigate any damages resulting from a Default by Tenant under this
Lease. Landlord’s obligation

25



--------------------------------------------------------------------------------



 



to mitigate damages after a Default by Tenant under this Lease shall be
satisfied in full if Landlord undertakes to lease the Premises to another tenant
(a “Substitute Tenant”) in accordance with the following criteria:

     (a) Landlord shall have no obligation to solicit or entertain negotiations
with any other prospective tenants for the Premises until Landlord obtains full
and complete possession of the Premises including, without limitation, the final
and unappealable legal right to relet the Premises free of any claim of Tenant;

     (b) Landlord shall not be obligated to lease or show the Premises, on a
priority basis, or offer the Premises to a prospective tenant when other
premises in the Building suitable for that prospective tenant’s use are (or soon
will be) available;

     (c) Landlord shall not be obligated to lease the Premises to a Substitute
Tenant for a rental less than the current fair market rental then prevailing for
similar uses in comparable buildings in the same market area as the Building,
nor shall Landlord be obligated to enter into a new lease under other terms and
conditions that are unacceptable to Landlord under Landlord’s then current
leasing policies for comparable space in the Building;

     (d) Landlord shall not be obligated to enter into a lease with a Substitute
Tenant whose use would:

     (i) violate any restriction, covenant, or requirement contained in the
lease of another tenant of the Building;

     (ii) adversely affect the reputation of the Building; or

     (iii) be incompatible with the operation of the Building as an office
building; and

     (e) Landlord shall not be obligated to enter into a lease with any proposed
Substitute Tenant which does not have, in Landlord’s reasonable opinion,
sufficient financial resources to pay all amounts under its lease as and when
due, and to operate the Premises in a first class manner.

     38. Service of Notice. Except as otherwise provided by law, Tenant hereby
appoints as its agent to receive the service of all dispossessory or distraint
proceedings and notices thereunder, the person in charge of or occupying the
Premises at the time of such proceeding or notice; and if no person be in charge
or occupying the Premises, then such service may be made by attaching the same
to the front entrance of the Premises.

     39. Advertising. Landlord may advertise the Premises as being “For Rent” at
any time following a default by Tenant which remains uncured and at any time
within one hundred eighty (180) days prior to the expiration, cancellation or
termination of this Lease for any reason and during any such periods Landlord
may exhibit the Premises to prospective tenants upon prior reasonable notice to
Tenant.

26



--------------------------------------------------------------------------------



 



     40. Surrender of Premises. Whenever under the terms hereof Landlord is
entitled to possession of the Premises, Tenant at once shall surrender the
Premises and the keys thereto to Landlord in the same condition as on the
Commencement Date hereof, normal wear and tear only excepted, and Tenant shall
remove therefrom all of its personal property and telephone and computer cabling
and shall, if directed to do so by Landlord, remove all improvements and restore
the Premises to its original condition prior to the construction of any
improvements which have been made therein by or on behalf of Tenant, including
any improvements made prior to the Commencement Date; provided, however, this
shall not include Landlord’s Work. Tenant shall also remove its telephone and
computer cabling from the Premises and elsewhere in the Building as required
pursuant to Section 21 hereof. Landlord may forthwith re-enter the Premises and
repossess itself thereof and remove all persons and effects therefrom, using
such force as may be reasonably necessary without being guilty of forcible
entry, detainer, trespass or other tort. Tenant’s obligation to observe or
perform these covenants shall survive the expiration or other termination of the
Term of this Lease. If the last day of the Term of this Lease or any renewal
falls on a Saturday, Sunday or a legal holiday, this Lease shall expire on the
business day immediately preceding.

     41. Cleaning Premises. Upon vacating the Premises, Tenant agrees to return
the Premises to Landlord broom clean and in the same condition when Tenant’s
possession commenced, normal wear and tear excepted, regardless of whether any
Security Deposit has been forfeited.

     42. Removal of Fixtures. If Tenant is not in Default hereunder, Tenant may,
prior to the expiration of the Term of this Lease, or any extension thereof,
remove any fixtures and equipment which Tenant has placed in the Premises which
can be removed without significant damage to the Premises, provided Tenant
promptly repairs all damages to the Premises caused by such removal.

     43. Holding Over. If Tenant holds over and remains in possession of the
Premises or any part thereof after the Expiration Date or the sooner termination
of the Term of this Lease or Tenant’s right to possession hereunder, Tenant
shall be deemed to hold the Premises as a tenant at sufferance, subject to all
of the terms, conditions and covenants of this Lease (which shall be applicable
during the holdover period), except that Base Rent payable during the first
sixty (60) days of such holdover period shall be an amount equal to one hundred
fifty percent (150%) of the monthly installments of Base Rent payable at the
time of such expiration or earlier termination; and Base Rent payable commencing
on the sixty-first (61st) day of such holdover period shall be an amount equal
to twice the monthly installments of Base Rent payable at the time of such
expiration or earlier termination. Notwithstanding the foregoing provision, no
holding over by Tenant pursuant to this Section 43 shall operate to extend this
Lease and Tenant shall be liable for all damages to Landlord, both direct and
consequential, attributable to such holding over. The provisions of this
paragraph do not waive Landlord’s right of re-entry or right to regain
possession by actions at law or in equity or by any other rights hereunder.

     44. Non-waiver of Defaults. The failure or delay by either party hereto to
enforce or exercise at any time any of the rights or remedies or other
provisions of this Lease shall not be construed to be a waiver thereof, nor
affect the validity of any part of this Lease or the right of

27



--------------------------------------------------------------------------------



 



either party thereafter to enforce each and every such right or remedy or other
provision. No waiver of any default and breach of the Lease shall be held to be
a waiver of any other default and breach. The receipt by Landlord of less than
the full rent due shall not be construed to be other than a payment on account
of rent then due, nor shall any statement on Tenant’s check or any letter
accompanying Tenant’s check be deemed an accord and satisfaction, and Landlord
may accept such payment without prejudice to Landlord’s right to recover the
balance of the rent due or to pursue any other remedies provided in this lease.
The acceptance by Landlord of rent hereunder shall not be construed to be a
waiver of any breach by Tenant of any term, covenant or condition of this Lease.
No act or omission by Landlord or its employees or agents during the term of
this Lease shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such a surrender shall be valid unless in writing and signed
by Landlord.

     45. Attorney’s Fees. In the event of any litigation between Tenant and
Landlord to enforce any provision of this Lease or any right of either party
hereto, the unsuccessful party to such litigation shall pay to the successful
party all costs and expenses, including reasonable attorney’s fees, incurred
therein. Furthermore, if Landlord, without fault, is made a party to any
litigation instituted by or against Tenant, Tenant shall indemnify Landlord
against, and protect, defend, and save it harmless from, all costs and expenses,
including reasonable attorney’s fees, incurred by it in connection therewith. If
Tenant, without fault, is made party to any litigation instituted by or against
Landlord, Landlord shall indemnify Tenant against, and protect, defend, and save
it harmless from, all costs and expenses, including reasonable attorney’s fees,
incurred by it in connection therewith.

     46. Mortgagee’s Rights.

     (a) Tenant agrees that this Lease shall be subject and subordinate (i) to
any mortgage, deed of trust or other security interest now encumbering the
Property and to all advances which may be hereafter made, to the full extent of
all debts and charges secured thereby and to all renewals or extensions of any
part thereof, and to any mortgage, deed of trust or other security interest
which any owner of the Property may hereafter, at any time, elect to place on
the Property; (ii) to any assignment of Landlord’s interest in the leases and
rents from the Building or Property which includes this Lease which now exists
or which any owner of the Property may hereafter, at any time, elect to place on
the Property; and (iii) to any Uniform Commercial Code Financing Statement
covering the personal property rights of Landlord or any owner of the Property
which now exists or any owner of the Property may hereafter, at any time, elect
to place on the foregoing personal property (all of the foregoing instruments
set forth in (i), (ii) and (iii) above being hereafter collectively referred to
as “Security Documents”). Tenant agrees upon request of the holder of any
Security Documents (“Holder”) to hereafter execute any documents which the
counsel for Landlord or Holder may reasonably deem necessary to evidence the
subordination of this Lease to the Security Documents; provided such Holder
agrees that so long as Tenant is not in default under the Lease, Holder shall
not interfere with, or disturb Tenant’s quiet use and enjoyment of the Premises.
Tenant’s failure to execute any such requested documents within ten (10) days
after request therefor, such failure shall be deemed a Default hereunder.

28



--------------------------------------------------------------------------------



 



     (b) In the event of a foreclosure pursuant to any Security Documents,
Tenant shall at the election of the Purchaser (hereinafter defined), thereafter
remain bound pursuant to the terms of this Lease as if a new and identical Lease
between the purchaser at such foreclosure (“Purchaser”), as landlord, and
Tenant, as tenant, had been entered into for the remainder of the Term hereof
and Tenant shall attorn to the Purchaser upon such foreclosure sale and shall
recognize such Purchaser as the Landlord under this Lease. Such attornment shall
be effective and self-operative without the execution of any further instrument
on the part of any of the parties hereto. Tenant agrees, however, to execute and
deliver at any time and from time to time, upon the reasonable request of
Landlord or of Holder, any instrument or certificate that may be necessary or
appropriate in any such foreclosure proceeding or otherwise to evidence such
attornment.

     (c) If the Holder of any Security Document or the Purchaser upon the
foreclosure of any of the Security Documents shall succeed to the interest of
Landlord under this Lease, such Holder or Purchaser shall have the same
remedies, by entry, action or otherwise for the non-performance of any agreement
contained in this Lease, for the recovery of Rent or for any other Default by
Tenant hereunder that Landlord had or would have had if any such Holder or
Purchaser had not succeeded to the interest of Landlord. Any such Holder or
Purchaser which succeeds to the interest of Landlord hereunder, shall not be
(i) liable for any act or omission of any prior Landlord (including Landlord)
unless such act or omission is of a continuing nature; or (ii) subject to any
offsets or defenses which Tenant might have against any prior Landlord
(including Landlord); or (iii) bound by any Rent which Tenant might have paid
for more than the current month to any prior Landlord (including Landlord); or
(iv) bound by any amendment or modification of this Lease made without its
consent.

     (d) Notwithstanding anything to the contrary set forth in this Section 46,
the Holder of any Security Documents shall have the right, at any time, to elect
to make this Lease superior and prior to its Security Document. No
documentation, other than written notice to Tenant, shall be required to
evidence that this Lease has been made superior and prior to such Security
Documents, but Tenant hereby agrees to execute any documents reasonably
requested by Landlord or Holder to acknowledge that this Lease has been made
superior and prior to the Security Documents.

     H. Landlord Entry/Relocation/Assignment and Subletting.

     47. Entering Premises. Landlord may enter the Premises at reasonable hours
provided that Landlord’s entry shall not unreasonably interrupt Tenant’s
business operations and that prior notice is given when reasonably possible
(provided that no prior notice shall be required for entry into the Premises of
a routine nature, such as in connection with the provision of janitorial
services, and, if in the opinion of Landlord any emergency exists): (a) to make
repairs, perform maintenance and provide other services described in Section 19
above (no prior notice is required to provide routine services) which Landlord
is obligated to make to the Premises or the Building pursuant to the terms of
this Lease or to the other premises within the Building pursuant to the leases
of other tenants; (b) to inspect the Premises in order to confirm that Tenant is
complying with all of the terms and conditions of this Lease and with the rules
and

29



--------------------------------------------------------------------------------



 



regulations hereof, (c) to remove from the Premises any articles or signs kept
or exhibited therein in violation of the terms hereof; (d) to run pipes,
conduits, ducts, wiring, cabling or any other mechanical, electrical, plumbing
or HVAC equipment through the areas behind the walls, below the floors or above
the drop ceilings in the Premises and elsewhere in the Building; and (e) to
exercise any other right or perform any other obligation that Landlord has under
this Lease. Landlord shall be allowed to take all material into and upon the
Premises that may be required to make any repairs, improvements and additions,
or any alterations, without in any way being deemed or held guilty of trespass
and without constituting a constructive eviction of Tenant. The Rent reserved
herein shall not abate while such repairs, alterations or additions are being
made and Tenant shall not be entitled to maintain a set-off or counterclaim for
damages against Landlord by reason of loss from interruption to the business of
Tenant because of the prosecution of any such work. In exercising its rights
under this Section, Landlord shall make commercially reasonable efforts to avoid
unreasonably interfering with Tenant’s use of the Premises.

     48. Intentionally Omitted.

     49. Assignment and Subletting. Tenant may not, without the prior written
consent of Landlord, which consent may be withheld by Landlord in its sole
discretion (except to the extent expressly required otherwise by applicable
law), assign this Lease or any interest hereunder, or sublet the Premises or any
part thereof, or permit the use of the Premises by any party other than Tenant.
In the event that Tenant is a corporation or entity other than an individual,
any transfer of a majority or controlling interest in Tenant (whether by stock
transfer, merger, operation of law or otherwise) shall be considered an
assignment for purposes of this Section and shall require Landlord’s prior
written consent. Consent to one assignment or sublease shall not destroy or
waive this provision, and all later assignments and subleases shall likewise be
made only upon the prior written consent of Landlord. Subtenants or assignees
shall become liable to Landlord for all obligations of Tenant hereunder, without
relieving Tenant’s liability hereunder and, in the event of any Default by
Tenant under this Lease, Landlord may, at its option, but without any obligation
to do so, elect to treat such sublease or assignment as a direct Lease with
Landlord and collect rent directly from the subtenant. In addition, upon any
request by Tenant for Landlord’s consent to an assignment or sublease, Landlord
may elect to terminate this Lease and recapture all of the Premises (in the
event of an assignment request) or the applicable portion of the Premises (in
the event of a subleasing request); provided, however, if Landlord notifies
Tenant that Landlord elects to exercise this recapture right, Tenant may, within
five (5) business days of its receipt of Landlord’s recapture notice, notify
Landlord that Tenant withdraws its request to sublease or assign, in which case
Tenant shall continue to lease all of the Premises, subject to the terms of this
Lease and Landlord’s recapture notice shall be null and void. If Tenant desires
to assign or sublease, Tenant shall provide written notice to Landlord
describing the proposed transaction in detail and providing all documentation
(including detailed financial information for the proposed assignee or
subtenant) reasonably necessary to permit Landlord to evaluate the proposed
transaction. If Landlord consents to any assignment or sublease request and the
assignee or subtenant pays to Tenant an amount in excess of the Rent (either
monthly or more infrequently) due under this Lease (after deducting Tenant’s
reasonable, actual expenses in obtaining such assignment or sublease, amortized
in equal monthly installments over the then remainder of the Term), Tenant shall
pay fifty percent (50%) of such excess to Landlord as and when the monthly
payments are received by Tenant. Any subletting or

30



--------------------------------------------------------------------------------



 



assignment hereunder shall not release or discharge Tenant of or from any
liability, whether past, present or future, under this Lease, and Tenant shall
continue fully liable thereunder. Any subtenant or subtenants or assignee shall
agree in a form reasonably satisfactory to Landlord to comply with and be bound
by all of the terms, covenants, conditions, provisions and agreements of this
Lease to the extent of the space sublet or assigned, and Tenant shall deliver to
Landlord promptly after execution, an executed copy of each such sublease or
assignment and an agreement of compliance by each such subtenant or assignee.
Tenant agrees to pay to Landlord all reasonable out-of-pocket costs incurred by
Landlord (including fees paid to consultants (as may be required) and attorneys)
in connection with any request by Tenant for Landlord to consent to any
assignment or subletting by Tenant not to exceed $5,000.00. Tenant agrees that
in the event Landlord withholds its consent to any assignment or subletting
contrary to the provisions of this Section 49, Tenant’s sole remedy (in the
absence of a final judicial determination that Landlord acted arbitrarily in
refusing its consent) shall be to seek an injunction in equity or compel
performance by Landlord to give its consent and Tenant expressly waives any
right to damages in the event of such withholding by Landlord of its consent.

     Notwithstanding any herein to the contrary, Tenant may assign its entire
interest under this Lease or sublet the Premises (i) to any entity controlling
or controlled by or under common control with Tenant or (ii) to any successor to
Tenant by purchase, merger, consolidation or reorganization (hereinafter,
collectively, referred to as “Permitted Transfer”) without the consent of
Landlord, provided: (1) Tenant is not in default under this Lease; (2) if such
proposed transferee is a successor to Tenant by purchase, said proposed
transferee shall acquire all or substantially all of the stock or assets of
Tenant’s business or, if such proposed transferee is a successor to Tenant by
merger, consolidation or reorganization, the continuing or surviving entity
shall own all or substantially all of the assets of Tenant; (3) with respect to
a Permitted Transfer to a proposed transferee described in clause (ii), such
proposed transferee shall have a net worth which is at least equal to the
greater of Tenant’s net worth at the date of this Lease or Tenant’s net worth as
of the day prior to the proposed purchase, merger, consolidation or
reorganization as evidenced to Landlord’s reasonable satisfaction; and
(4) Tenant shall give Landlord written notice at least thirty (30) days prior to
the effective date of the proposed purchase, merger, consolidation or
reorganization

     I. Sale of Building; Limitation of Liability.

     50. Sale. In the event the original Landlord hereunder, or any successor
owner of the Building, shall sell or convey the Building, all liabilities and
obligations on the part of the original Landlord, or such successor owner, under
this Lease accruing thereafter shall terminate, and thereupon all such
liabilities and obligations shall be binding upon the new owner. Tenant agrees
to attorn to such new owner.

     51. Limitation of Liability. Landlord’s obligations and liability with
respect to this Lease shall be limited solely to Landlord’s interest in the
Building, as such interest is constituted from time to time, and neither
Landlord nor any partner or member of Landlord, or any officer, director,
shareholder, or partner or member of any partner or member of Landlord, shall
have any individual or personal liability whatsoever with respect to this Lease.

31



--------------------------------------------------------------------------------



 



     J. Brokers/Construction/Authority.

     52. Broker Disclosure. The Landlord’s Broker identified in the Basic Lease
Provisions, who is a real estate broker licensed in the state where the Building
is located, has acted as agent for Landlord in this transaction and is to be
paid a commission by Landlord pursuant to a separate agreement. The Tenant’s
Broker identified in the Basic Lease Provisions, who is a real estate broker
licensed in the state where the Building is located, has acted as agent for
Tenant in this transaction and is to be paid a commission by Landlord pursuant
to a separate agreement. Landlord represents that Landlord has dealt with no
other broker other than the broker(s) identified herein. Landlord agrees that,
if any other broker makes a claim for a commission based upon the actions of
Landlord, Landlord shall indemnify, defend and hold Tenant harmless from any
such claim. Tenant represents that Tenant has dealt with no broker other than
the broker(s) identified herein. Tenant agrees that, if any other broker makes a
claim for a commission based upon the actions of Tenant, Tenant shall indemnify,
defend and hold Landlord harmless from any such claim. Tenant will cause
Tenant’s Broker to execute a customary lien waiver, adequate under applicable
law, to extinguish any lien claims such broker may have in connection with this
Lease.

     53. Definitions. “Landlord”, as used in this Lease, shall include the party
named in the first paragraph hereof, its representatives, assigns and successors
in title to the Premises. “Tenant” shall include the party named in the first
paragraph hereof, its heirs and representatives, and, if this Lease shall be
validly assigned, shall also include Tenant’s assignees. “Landlord” and “Tenant”
include male and female, singular and plural, corporation, partnership, limited
liability company (and the officers, members, partners, employees or agents of
any such entities) or individual, as may fit the particular parties.

     54. Time of the Essence. Regardless of whether the same is so expressly
stated in any particular instance herein, time is of the essence of this Lease.

     55. No Estate In Land. This contract shall create the relationship of
landlord and tenant between Landlord and Tenant; no estate shall pass out of
Landlord; Tenant has only a right of use, not subject to levy or sale, and not
assignable by Tenant except with Landlord’s consent.

     56. Section Titles; Severability. The section titles used herein are not to
be considered a substantive part of this Lease, but merely descriptive aids to
identify the Section to which they refer. Use of the masculine gender includes
the feminine and neuter, and vice versa, where necessary to impart contextual
continuity. The word “including” shall mean “including without limitation.” If
any section or provision herein is held invalid by a court of competent
jurisdiction, all other sections or severable provisions of this Lease shall not
be affected thereby, but shall remain in full force and effect.

     57. Cumulative Rights. All rights, powers and privileges conferred
hereunder upon the parties hereto shall be cumulative but not restrictive to
those given by law.

32



--------------------------------------------------------------------------------



 



     58. Recording of Lease. Tenant shall not record either this Lease or any
short form or memorandum hereof.

     59. Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of Illinois.

     60. Entire Agreement. This Lease contains the entire agreement of the
parties and no representations, inducements, promises or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect.

     61. Submission of Agreement. Submission of this Lease to Tenant for
signature does not constitute a reservation of space or an option to acquire a
right of entry. This Lease is not binding or effective until execution by and
delivery to both Landlord and Tenant.

     62. Authority. If Tenant executes this Lease as a corporation, limited
partnership, limited liability company or any other type of entity, each of the
persons executing this Lease on behalf of Tenant does hereby personally
represent and warrant that Tenant is a duly organized and validly existing
corporation, limited partnership, limited liability company or other type of
entity, that Tenant is qualified to do business in the state where the Building
is located, that Tenant has full right, power and authority to enter into this
Lease, and that each person signing on behalf of Tenant is authorized to do so.
Upon Landlord’s request, Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord confirming the foregoing representations and
warranties.

     63. Executive Order 13224. Tenant represents and warrants to Landlord that
neither Tenant, nor any of the entities or individuals owning or controlling
Tenant, have been designated as a blocked person pursuant to Executive Order
13224. Tenant shall update the foregoing representation by written notice to
Landlord if the foregoing representation should ever become false during the
Term. Any failure to update the foregoing representation shall constitute a
default by Tenant under this Lease and Landlord may immediately (without
delivering any prior notice to Tenant or affording Tenant any opportunity to
cure) exercise any and all rights and remedies permitted in this Lease.
Furthermore, if Tenant or any of the entities or individuals owning or
controlling Tenant either now or in the future is designated as a blocked person
pursuant to Executive Order 13224, such circumstance shall constitute a default
by Tenant under this Lease and Landlord may immediately (without delivering any
prior notice to Tenant or affording Tenant any opportunity to cure) exercise any
and all rights and remedies permitted in this Lease. Tenant shall, within ten
(10) days after receipt of written request from Landlord, certify to Landlord in
writing the identity of all entities and individuals owning or controlling
Tenant.

     64. Renewal Option. Landlord hereby grants to Tenant an option (the
“Extension Option”) to extend the Term for one (1) period of five (5) years (the
“Extension Period”). The Extension Period shall commence on the day following
the last day of the initial Term of this Lease (“Extension Commencement Date”)
and shall expire on the day preceding the fifth (5th) anniversary of the
Extension Commencement Date, unless sooner terminated in accordance with the
terms and provisions of this Lease.

33



--------------------------------------------------------------------------------



 



          (a) The Extension Period shall be upon the same terms, covenants, and
conditions as set forth in this Lease with respect to the initial Term of this
Lease, except that Base Rent payable during the Extension Period shall be equal
to the Fair Market Rental Rate (as defined below) for lease terms commencing on
or about the Extension Commencement Date, as reasonably determined by Landlord.

          (b) If Tenant desires to exercise its option to extend, Tenant shall
deliver a written notice (the “Extension Notice”). The Extension Notice shall be
delivered by Tenant no earlier than fifteen (15) months before the Extension
Commencement Date and no later than twelve (12) months before the Extension
Commencement Date, time being of the essence. Landlord shall notify Tenant in
writing (“Landlord’s Rental Rate Notice”) of the rental rate for the Extension
Period (the “Extension Period Rental Rate”), as reasonably determined by
Landlord, within thirty (30) days after receiving the Extension Notice.

          (c) Tenant shall have the right, exercisable in its sole and absolute
discretion, to revoke its exercise of the Extension Option, by delivering
written notice thereof to Landlord within thirty (30) days after receiving
Landlord’s Rental Rate Notice, time being of the essence. If not so revoked,
Tenant’s exercise of the Extension Option shall be deemed irrevocable by Tenant.

          (d) Unless Landlord, in its sole and absolute discretion, otherwise
agrees in writing, Tenant may only exercise its option to extend and an exercise
thereof shall only be effective, if at the time of Tenant’s exercise of the
option and on the Extension Commencement Date, the Lease is in full force and
effect and no uncured default by Tenant under the Lease shall then exist, and,
inasmuch as the option is intended only for the original Tenant named in the
Lease, Tenant has not assigned the Lease (except pursuant to a Permitted
Transfer) or sublet any portion of the Premises in excess of twenty percent
(20%) of the total rentable area of the Premises.

          (e) Upon the valid exercise by Tenant of the option to extend,
Landlord and Tenant shall promptly enter into a written supplement to the Lease
confirming the terms, conditions and provisions applicable to the Extension
Period, as determined in accordance with the provisions of this Section. Upon
the exercise by Tenant of the option to extend, the Termination Option shall be
null and void and of no further force or effect.

          (f) For purposes of the Lease, the term “Fair Market Rental Rate”
shall mean the rate comprised of (i) the prevailing base rental rate per square
foot of rentable area available in the Pertinent Market (as defined below), and
taking into account tenant improvement allowances, other tenant inducements,
operating cost stops and tax cost stops, and brokerage commissions, all as
determined by Landlord in good faith, and (ii) any escalation of any such base
rental rate (based upon a fixed step and/or index) prevailing in the Pertinent
Market, as determined by Landlord in good faith, taking into account
(A) comparable leases (on the basis of factors such as, but not limited to, size
and location of space and commencement date and term of lease), if any, recently
executed

34



--------------------------------------------------------------------------------



 



for improved space in the Building, and (B) leases for comparable (on the basis
of factors such as, but not limited to, size and location of space and
commencement date and term of lease) improved space in office buildings in the
Chicago, Illinois area which are comparable to the Building in reputation,
quality, age, size, location and level and quality of services provided and
which have reached economic stabilization and are not, for any other reason,
offering below market rents (the foregoing factors not being exclusive in
identifying comparable buildings) (the Building, together with such comparable
buildings, if applicable, being herein referred to as the “Pertinent Market”).

     65. Termination Option. Provided that (a) Tenant has not assigned the Lease
or sublet any portion of the Premises (except pursuant to a Permitted Transfer)
and (b) Tenant is not in default under the Lease and has not delivered the
Extension Notice (i.e., has not exercised a renewal option), Tenant shall have
an option to terminate the Lease either (i) at the end of the Fifth Lease Year
(the “5 Year Termination Option”) or (ii) at the end of the Tenth Lease Year
(the “10 Year Termination Option”), effective twelve (12) months after the
Termination Notice (hereinafter defined) is delivered to Landlord (the date when
the Lease is terminated pursuant to this Section being referred to herein as the
“Early Termination Date”). Tenant shall exercise either of its options to
terminate the Lease by (i) delivering to Landlord written notice (the
“Termination Notice”) of such election to terminate the Lease on or before the
last day of the Fourth Lease Year, with respect to the 5 Year Termination
Option; or on or before the last day of the Ninth Lease Year with respect to the
10 Year Termination Option; and (ii) paying to Landlord the Termination Payment
(hereinafter defined) concurrently with the Termination Notice. If Tenant
properly delivers the Termination Notice and makes the Termination Payment in a
timely manner, then the Lease shall be deemed to have expired by lapse of time
on the Early Termination Date. Tenant shall return the Premises to Landlord on
the Termination Date in accordance with the terms of the Lease, including, but
not limited to, Section 40. If Tenant fails to make the Termination Payment in a
timely manner, Tenant’s right to terminate shall, at Landlord’s option, be void.
Unless Landlord otherwise agrees in writing, Tenant may not exercise such right
to terminate the Lease as provided herein, and no termination hereunder shall be
effective, if a default or event or circumstance which with the giving of notice
or passage of time or both could constitute a default by Tenant shall exist
under the Lease as of the date on which the Termination Notice is given or as of
the Early Termination Date. Upon Tenant’s delivering the Termination Notice, any
and all rights of Tenant to extend the Lease Term or to lease additional space
in the Building, whether pursuant to a right of first offer, a right of first
refusal, an expansion option, or otherwise, shall immediately be void and of no
further force or effect. All obligations of either party to the other which
accrue under the Lease on or before the Early Termination Date shall survive
such termination. As used herein, “Termination Payment” shall mean (a) six
(6) months of the then current Base Rent plus Tenant’s Share of Operating
Expenses and Taxes for such six (6) month period and (b) the unamortized balance
of the Leasing Costs (hereinafter defined) as of the Early Termination Date had
the Leasing Costs been loaned to Tenant as of the Commencement Date at the
interest rate of ten percent (10%) per annum and had such loaned amount been
repaid in equal monthly installments commencing on the Commencement Date in
amounts sufficient to fully amortize such loaned amount and the imputed interest
thereon on the Expiration Date. The term “Leasing Costs” shall mean the sum of
(i) the total brokerage commission payable by Landlord in connection with the
Lease, (ii) the maximum Construction Allowance payable by Landlord pursuant to
the Work Letter attached to

35



--------------------------------------------------------------------------------



 



the Lease as Exhibit B) and (iii) the Abated Rent. Landlord and Tenant
acknowledge that the Termination Payment is not a penalty, but is a reasonable
estimate of the damages to be suffered by Landlord as a consequence of Tenant’s
exercise of the Termination Option. Tenant hereby acknowledges and agrees that
Tenant shall not be entitled to any rebate or return of any portion of the
Termination Payment as a consequence of the actual costs incurred by Landlord in
re-letting the Premises being less than the Termination Payment.

[EXHIBITS TO LEASE FOLLOW THIS PAGE]

36



--------------------------------------------------------------------------------



 



EXHIBIT A

PROPERTY

Tax Number 17-16-115-003-6031 and 17-16-115-004-6004

All that parcel of land, of that certain parcel of land in the County of Cook,
State of Illinois, together with the buildings and improvements thereon,
including the columns, foundations and supports thereof together with any
reversionary interests in, to and under said buildings and improvements
(including columns, foundations and supports), and any easements therein bounded
and described as follows:

A parcel of land comprised of Lot 5 and part of Lot 6 in Railroad Companies’
Resubdivision of Blocks 62 to 76, both inclusive, Block 78, parts of Blocks 61
and 77 and certain vacated streets and alleys in School Section Addition to
Chicago, a subdivision of Section 16, Township 39 North, Range 14, East of the
Third Principal Meridian, according to the Plat of said Resubdivision recorded
in the Recorder’s Office of Cook County, Illinois, on March 29, 1924 in Book 188
of Plats at page 16, as Document Number 8339751, said parcel of land being
bounded and described as follows:

Beginning at the Northeast corner of said lot 5 and running thence southwardly
along the Easterly line of said Lot 5 a distance of 203.465 feet to an angle
point in said Easterly lot line; thence continuing southwardly along said
Easterly lot line a distance of 203.34 feet to the Southeast corner of said Lot
5, thence west along the South line of said Lots 5 and 6 a distance of 336.0
feet to the point of intersection of said South line of Lot 6 with the East line
of the West 20 feet of said Lot 6; thence north along said East line of the West
20 feet of Lot 6 a distance of 396.545 feet to its intersection of the North
line of said Lot 6; thence north along said East line of the West 20 feet of
said Lot 6, thence east along the North line of said Lot 6 and of said Lot 5 a
distance of 247.50 feet to the point of beginning; containing 115,728.00 square
feet of land, more or less.

PARCEL 1:

ALL THAT PARCEL OF LAND, BEING THAT PORTION ABOVE THE SPACE EXCEPTED,
HEREINAFTER DEFINED OF THAT CERTAIN PARCEL OF LAND IN THE COUNTY OF COOK, STATE
OF ILLINOIS, BOUNDED AND DESCRIBED AS FOLLOWS:

AN UNDIVIDED 50 PERCENT INTEREST IN THAT PART OF LOT 5 LYING ABOVE A HORIZONTAL
PLANE THE ELEVATION OF WHICH IS 25.70 FEET ABOVE THE CHICAGO CITY DATUM LYING
NORTH OF A LINE WHICH IS THE SOUTH FACE OF THE SOUTHERLY COLUMNS OF THE 222
SOUTH RIVERSIDE PLAZA BUILDING EXTENDED EAST TO THE CHICAGO RIVER AND WEST TO
THE EAST LINE OF THE WEST 20 FEET OF LOT 6;

A-1



--------------------------------------------------------------------------------



 



ALSO

100 PERCENT INTEREST IN AND TO THAT PART OF LOT 5 LYING ABOVE A HORIZONTAL PLANE
THE ELEVATION OF WHICH IS 25.70 FEET ABOVE THE CHICAGO CITY DATUM AND THAT PART
OF LOT 6 IN RAILROAD COMPANIES’ RESUBDIVISION OF BLOCKS 62 TO 76, BOTH
INCLUSIVE, BLOCK 78, PARTS OF BLOCKS 61 AND 77 AND CERTAIN VACATED STREETS AND
ALLEYS IN SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16,
TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO
THE PLAT OF SAID RESUBDIVISION RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY,
ILLINOIS, ON MARCH 29, 1924 IN BOOK 188 OF PLATS AT PAGE 16, AS DOCUMENT
8339751, SAID PARCEL OF LAND BEING BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST CORNER OF LOT 5 AND RUNNING THENCE SOUTHWARDLY ALONG
THE EASTERLY LINE OF SAID LOT 5, A DISTANCE OF 203.465 FEET TO AN ANGLE POINT IN
SAID EASTERLY LOT LINE; THENCE CONTINUING SOUTHWARDLY ALONG SAID EASTERLY LOT
LINE, A DISTANCE OF 203.34 FEET TO THE SOUTHEAST CORNER OF SAID LOT 5; THENCE
WEST ALONG THE SOUTH LINE OF SAID LOTS 5 AND 6, A DISTANCE OF 336.0 FEET TO THE
POINT OF INTERSECTION OF SAID SOUTH LINE OF LOT 6 WITH THE EAST LINE OF THE WEST
20 FEET OF SAID LOT 6; THENCE NORTH ALONG SAID EAST LINE OF THE WEST 20 FEET OF
LOT 6, A DISTANCE OF 396.545 FEET TO ITS INTERSECTION OF THE NORTH LINE OF SAID
LOT 6; THENCE EAST ALONG THE NORTH LINE OF SAID LOT 6 AND OF SAID LOT 5, A
DISTANCE OF 247.50 FEET TO THE POINT OF BEGINNING.

EXCEPTING, HOWEVER, FROM THE PARCEL OF LAND ABOVE DESCRIBED THE RESPECTIVE
PORTIONS THEREOF LYING BELOW OR BENEATH THE LEVEL OF THE TOP OF THE FINISH FLOOR
SLAB OF THE MEZZANINE FLOOR OF THE 222 SOUTH RIVERSIDE PLAZA BUILDING AND THE
TOP OF THE FINISH FLOOR SLAB OF THE PLAZA LEVEL BETWEEN THE CIRCUMSCRIBING WALLS
OF THE MEZZANINE OF SAID BUILDING AND THE PROPERTY LINE, BEING DESIGNATED AS
PLUS 17.50 FEET AND PLUS 32.50 FEET, RESPECTIVELY, AS SHOWN ON THE TRANSVERSE
SECTION AND LONGITUDINAL SECTION OF SAID BUILDING ATTACHED TO LEASE DATED
JANUARY 15, 1969 AND RECORDED JANUARY 31, 1969 AS DOCUMENT 20744919 AND REFERRED
TO THEREIN AS APPENDIX ‘B’, WHICH SECTION PLANS ARE MADE A PART OF THIS
DESCRIPTION THE ELEVATION SHOWN ON SAID SECTION PLANS HAVE REFERENCE TO CHICAGO
CITY DATUM AS EXISTING ON OCTOBER 21, 1968 (EXCEPTING THEREFROM THAT PART OF LOT
5 LYING ABOVE A HORIZONTAL PLANE, THE ELEVATION OF WHICH IS 25.70 FEET ABOVE THE
CHICAGO CITY DATUM LYING NORTH OF A LINE WHICH IS THE SOUTH FACE OF THE
SOUTHERLY COLUMNS OF THE 222 SOUTH RIVERSIDE PLAZA BUILDING EXTENDED EAST TO THE
CHICAGO RIVER AND WEST TO THE EAST LINE OF THE WEST 20 FEET OF LOT 6)

A-2



--------------------------------------------------------------------------------



 



ALSO EXCEPTING THEREFROM THE BUILDINGS AND IMPROVEMENTS LOCATED THEREON.

ALL THAT PARCEL OF LAND, TAKEN AS A TRACT, BEING THAT PORTION ABOVE THE SPACE
EXCEPTED HEREINAFTER, DESCRIBED AS FOLLOWS:

A PARCEL OF LAND BEING THAT PART OF LOT 6 IN RAILROAD COMPANIES’ RESUBDIVISION
LYING BELOW AND EXTENDING DOWNWARD FROM A HORIZONTAL PLANE AT AN ELEVATION OF
32.50 FEET ABOVE CHICAGO CITY DATUM, WHICH IS BOUNDED AND DESCRIBED AS FOLLOWS:

COMMENCING AT THE POINT OF INTERSECTION OF THE SOUTH LINE OF SAID LOT 6 WITH THE
EAST LINE OF THE WEST 115.75 FEET OF SAID LOT 6, AND RUNNING THENCE NORTH ALONG
SAID EAST LINE OF THE WEST 115.75 FEET OF LOT 6, A DISTANCE OF 11.36 FEET TO AN
INTERSECTION WITH A LINE WHICH IS 105.75 FEET SOUTH FROM AND PARALLEL WITH THE
SOUTHERLY FACE OF THE MOST SOUTHERLY ROW OF COLUMNS SUPPORTING A MULTI-STORY
OFFICE BUILDING SITUATED ON SAID LOT 6, SAID POINT OF INTERSECTION BEING THE
POINT OF BEGINNING OF SAID HEREINAFTER DESCRIBED PART OF LOT 6; THENCE
CONTINUING NORTH ALONG SAID EAST LINE OF THE WEST 115.75 FEET OF LOT 6, A
DISTANCE OF 81.50 FEET TO AN INTERSECTION WITH A LINE WHICH IS 24.25 FEET SOUTH
FROM AND PARALLEL WITH SAID SOUTHERLY FACE OF SAID MOST SOUTHERLY ROW OF
COLUMNS; THENCE EAST ALONG SAID LAST DESCRIBED PARALLEL LINE, A DISTANCE OF
18.25 FEET TO AN INTERSECTION WITH THE EAST LINE OF THE WEST 134.00 FEET OF LOT
6; THENCE SOUTH ALONG SAID EAST LINE OF THE WEST 134.00 FEET OF LOT 6, A
DISTANCE OF 81.50 FEET TO AN INTERSECTION WITH SAID LINE WHICH IS 105.75 FEET
SOUTH FROM AND PARALLEL WITH THE SOUTHERLY FACE OF SAID MOST SOUTHERLY ROW OF
COLUMNS; AND THENCE WEST ALONG SAID LAST DESCRIBED PARALLEL LINE, A DISTANCE OF
18.25 FEET TO POINT OF BEGINNING;

EXCEPTING HOWEVER FROM THE NORTH 13.75 FEET OF SAID PARCEL OF LAND THAT PORTION
THEREOF LYING BELOW OR BENEATH THE LEVEL OF THE TOP OF THE FINISHED FLOOR SLAB
OF THE GROUND FLOOR OF THE 444 WEST JACKSON BUILDING FORMERLY KNOWN AS
MERCANTILE EXCHANGE BUILDING WHICH IS AT AN ELEVATION OF 30.83 FEET ABOVE
CHICAGO CITY DATUM, AND EXCEPTING FROM THE SOUTH 18.00 FEET OF THE NORTH 31.75
FEET OF SAID PARCEL OF LAND THAT PORTION THEREOF LYING BELOW OR BENEATH THE
LEVEL OF THE TOP OF THE FINISHED FLOOR SLAB OF THE GROUND FLOOR OF SAID BUILDING
WHICH IS AT AN ELEVATION OF 30.25 FEET ABOVE CHICAGO CITY DATUM, AND EXCEPTING
FROM THE REMAINDER OF SAID PARCEL OF LAND THAT PORTION THEREOF LYING BELOW OR
BENEATH THE LEVEL OF THE TOP OF THE FINISHED FLOOR SLAB OF THE GROUND FLOOR OF
SAID BUILDING IN SAID REMAINDER WHICH IS AT AN ELEVATION OF 28.25 FEET ABOVE
SAID CHICAGO CITY DATUM.

A-3



--------------------------------------------------------------------------------



 



ALSO EXCEPTING THEREFROM THE BUILDINGS AND IMPROVEMENTS LOCATED THEREON.

ALSO

A PARCEL OF LAND BEING THAT PART OF LOT 6 IN SAID RAILROAD COMPANIES’
RESUBDIVISION LYING BELOW AND EXTENDING DOWNWARD FROM A HORIZONTAL PLANE AT AN
ELEVATION OF 32.50 FEET ABOVE CHICAGO CITY DATUM, WHICH IS BOUNDED AND DESCRIBED
AS FOLLOWS:

COMMENCING AT THE POINT OF INTERSECTION OF THE SOUTH LINE OF SAID LOT 6 WITH THE
EAST LINE OF THE WEST 161.00 FEET OF SAID LOT 6, AND RUNNING THENCE NORTH ALONG
THE EAST LINE OF THE WEST 161.00 FEET OF SAID LOT 6, A DISTANCE OF 11.65 FEET TO
AN INTERSECTION WITH A LINE WHICH IS 105.75 FEET SOUTH FROM AND PARALLEL WITH
THE SOUTHERLY FACE OF THE MOST SOUTHERLY ROW OF COLUMNS SUPPORTING A MULTI-STORY
OFFICE BUILDING SITUATED ON LOT 6, SAID POINT OF INTERSECTION BEING THE POINT OF
BEGINNING FOR THE HEREINAFTER DESCRIBED PART OF LOT 6; THENCE CONTINUING NORTH
ALONG THE EAST LINE OF THE WEST 161.00 FEET OF LOT 6, A DISTANCE OF 107.08 FEET
TO AN INTERSECTION WITH A LINE WHICH IS 1.33 FEET NORTH FROM AND PARALLEL WITH
SAID SOUTHERLY FACE OF SAID MOST SOUTHERLY ROW OF COLUMNS; THENCE EAST ALONG
SAID LAST DESCRIBED PARALLEL LINE, A DISTANCE OF 59.50 FEET TO AN INTERSECTION
WITH THE EAST LINE OF THE WEST 220.50 FEET OF SAID LOT 6; THENCE SOUTH ALONG THE
EAST LINE OF THE WEST 220.50 FEET OF SAID LOT 6, A DISTANCE OF 25.58 FEET TO AN
INTERSECTION WITH A LINE WHICH IS 24.25 FEET SOUTH FROM AND PARALLEL WITH SAID
SOUTHERLY FACE OF SAID MOST SOUTHERLY ROW OF COLUMNS; THENCE EAST ALONG SAID
PARALLEL LINE AND ALONG SAID PARALLEL LINE EXTENDED, A DISTANCE OF 57.75 FEET TO
AN INTERSECTION WITH THE EAST LINE OF THE WEST 278.25 FEET OF SAID LOT 6, THENCE
SOUTH ALONG SAID EAST LINE OF THE WEST 278.25 FEET OF LOT 6, A DISTANCE OF 14.25
FEET; THENCE WEST ALONG A LINE PERPENDICULAR TO THE EAST LINE OF THE WEST 278.25
FEET AFORESAID, A DISTANCE OF 45.25 FEET TO AN INTERSECTION WITH THE EAST LINE
OF THE WEST 233.00 FEET OF SAID LOT 6; THENCE SOUTH ALONG SAID EAST LINE OF THE
WEST 233.00 FEET OF LOT 6, A DISTANCE OF 17.00 FEET; THENCE EAST ALONG A LINE
PERPENDICULAR TO THE EAST LINE OF THE WEST 233.00 FEET AFORESAID, A DISTANCE OF
45.25 FEET TO AN INTERSECTION WITH SAID EAST LINE OF THE WEST 278.25 FEET OF LOT
6; THENCE SOUTH ALONG THE EAST LINE OF THE WEST 278.25 FEET AFORESAID, A
DISTANCE OF 50.25 FEET TO AN INTERSECTION WITH SAID LINE WHICH IS 105.75 FEET
SOUTH FROM AND PARALLEL WITH THE SOUTHERLY FACE OF SAID MOST SOUTHERLY ROW OF
COLUMNS; THENCE WEST ALONG SAID PARALLEL LINE, A DISTANCE OF 117.25 FEET TO THE
POINT OF BEGINNING;

EXCEPTING HOWEVER FROM THAT PART OF SAID PARCEL OF LAND LYING WEST OF THE EAST
LINE OF THE WEST 259.79 FEET OF SAID LOT 6 THAT PORTION

A-4



--------------------------------------------------------------------------------



 



THEREOF LYING BELOW OR BENEATH THE LEVEL OF THE TOP OF THE FINISHED FLOOR SLAB
OF THE GROUND FLOOR OF THE 444 WEST JACKSON BUILDING FORMERLY KNOWN AS
MERCANTILE EXCHANGE BUILDING WHICH IS AT AN ELEVATION OF 30.00 FEET ABOVE
CHICAGO CITY DATUM, AND EXCEPTING FROM THOSE PORTIONS OF SAID PARCEL OF LAND
LYING EAST OF SAID EAST LINE OF THE WEST 259.79 FEET OF SAID LOT 6 THOSE
PORTIONS THEREOF LYING BELOW OR BENEATH THE LEVEL OF THE TOP OF THE FINISHED
FLOOR SLAB OF THE GROUND FLOOR OF SAID BUILDING WHICH IS AT AN ELEVATION OF
28.33 FEET ABOVE CHICAGO CITY DATUM, AND EXCEPTING FROM SAID PARCEL OF LAND THE
WEST 1.25 FEET OF THE NORTH 1.33 FEET THEREOF OCCUPIED BY A COLUMN AND ALSO
EXCEPTING THOSE PARTS THEREOF OCCUPIED BY SIX OTHER COLUMNS OF SAID MOST
SOUTHERLY ROW OF COLUMNS, EACH OF WHICH SIX COLUMNS MEASURES 2.50 FEET FROM EAST
TO WEST AND EXTENDS 1.33 FEET SOUTHWARDLY INTO AND UPON SAID PREMISES FROM THE
MOST NORTHERLY LINE THEREOF;

AND ALSO EXCEPTING FROM SAID PARCEL 1 AND PARCEL 2 THE RESPECTIVE PORTIONS
THEREOF TAKEN BY THE NATIONAL RAILROAD PASSENGER CORPORATION IN CONDEMNATION
PURSUANT TO THE CONDEMNATION ACTION FILED IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION, CASE NUMBER 89 C 1531.

EXCEPTING THEREFROM THE BUILDINGS AND IMPROVEMENTS LOCATED THEREON.

PARCEL 3:

THE PROPERTY AND SPACE LYING BETWEEN HORIZONTAL PLANES WHICH ARE 42.25 FEET AND
90.00 FEET, RESPECTIVELY, ABOVE CHICAGO CITY DATUM, AND ENCLOSED BY PLANES
EXTENDING VERTICALLY UPWARD FROM THE SURFACE OF THE EARTH, OF A PARCEL OF LAND
COMPRISED OF A PART OF LOT 6 AND OF A PART OF SOUTH CANAL STREET LYING WEST OF
AND ADJOINING SAID LOT 6, IN RAILROAD COMPANIES’ RESUBDIVISION OF BLOCKS 62 TO
76, BOTH INCLUSIVE, BLOCK 78, PARTS OF BLOCKS 61 AND 77, AND CERTAIN VACATED
STREETS AND ALLEYS IN SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OF
SECTION 16, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN
WHICH PARCEL OF LAND IS BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING ON THE EAST LINE OF THE WEST 20 FEET OF LOT 6; AT A POINT WHICH IS
0.938 FEET NORTH FROM THE SOUTH LINE OF SAID LOT 6, AND RUNNING THENCE WEST
ALONG A LINE PERPENDICULAR TO THE EAST LINE OF THE WEST 20 FEET AFORESAID, A
DISTANCE OF 25.416 FEET; THENCE NORTH, PARALLEL WITH THE WEST LINE OF SAID LOT
6, A DISTANCE OF 101.083 FEET; THENCE EAST ALONG A LINE PERPENDICULAR TO THE
LAST DESCRIBED COURSE, A DISTANCE OF 25.416 FEET TO AN INTERSECTION WITH THE
EAST LINE

A-5



--------------------------------------------------------------------------------



 



OF THE WEST 20 FEET OF SAID LOT 6; AND THENCE SOUTH ALONG THE EAST LINE OF THE
WEST 20 FEET AFORESAID, A DISTANCE OF 101.083 FEET TO THE POINT OF BEGINNING
TOGETHER WITH THE SPACE IN WHICH TO CONSTRUCT, USE, MAINTAIN, REPAIR, REPLACE OR
RENEW FROM TIME TO TIME ADEQUATE COLUMNS AND FOUNDATIONS FOR THE BUILDING
CONTEMPLATED BY THE PRESENT LEASE IN THE EXCEPTED SPACE, AS DEFINED IN THE
EXISTING AIR RIGHTS LEASE DATED JANUARY 15, 1969 AND RECORDED JANUARY 31, 1969
AS DOCUMENT 20744919, ALL IN COOK COUNTY, ILLINOIS.

EXCEPTING THEREFROM THE BUILDINGS AND IMPROVEMENTS LOCATED THEREON.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT A-1

PREMISES

(FLOOR PLAN) [w07136w0713600.gif]

A-1-1



--------------------------------------------------------------------------------



 



EXHIBIT B

WORKLETTER

     This is the Workletter (“Workletter”) referred to in the foregoing lease
(the “Lease”) made between SUA INSURANCE COMPANY, an Illinois statutory
insurance company, as tenant (“Tenant”), and 222 SOUTH RIVERSIDE PROPERTY LLC, a
Delaware limited liability company, as landlord (“Landlord”), relating to Suite
in the building commonly known as 222 South Riverside Plaza, Chicago, Illinois.
Capitalized terms used herein, unless otherwise defined in this Workletter,
shall have the respective meanings assigned to them in the Lease.

     For and in consideration of the agreement to lease the Premises and the
mutual covenants contained herein and in the Lease, Landlord and Tenant agree as
follows:

     1. Tenant’s Work. Tenant shall, at Tenant’s own cost and expense except for
the Construction Allowance (as hereinafter defined), perform all work (“Tenant’s
Work”) necessary or desirable to improve the Premises to a finished condition
ready for the conduct of Tenant’s business therein. Tenant’s Work shall include,
among other things, the following:

          (a) Electrical lighting, fixtures and appliances.

          (b) Floor covering required by Tenant, if any, including any finishes
for demising walls located within the Premises.

          (c) Ceiling modifications, repairs or upgrades required by Tenant, if
any.

          (d) Wall treatment required by Tenant, if any.

          (e) Fixtures, decorating and furnishings required by Tenant.

          (f) Water lines, if any, required by Tenant, from then existing
locations in the Premises to locations desired by Tenant.

          (g) Doors, door frames and hardware.

          (h) Plumbing facilities, including fixtures required by Tenant.

          (i) Equipment and facilities for air conditioning and heating.

          (j) Door hardware and keying in accordance with the Building’s
specifications and master keying system.

          (k) Other work to improve the Premises for occupancy which is required
or desired by Tenant.

          (l) Post-construction final cleaning.

B-1



--------------------------------------------------------------------------------



 



     Tenant’s Work shall be performed in accordance with Tenant’s Plans (defined
in Section 3(b)(i) hereof) approved in advance by Landlord, and subject to the
other terms and conditions of this Workletter and to the terms and conditions of
the Lease. Tenant’s Work shall not affect the structure or systems of the
Building except as may be expressly permitted by Landlord. Tenant’s Work shall
be performed in accordance with, and include work as may be required by,
“Landlord’s Building Standards and Supplementary General Conditions” that have
been previously provided to Tenant.

     2. Pre-Construction Documentation.

          (a) Upon execution and delivery of the Lease or as soon as reasonably
practical, Tenant shall submit the following information and items to Landlord:

               (i) The scheduled commencement date of construction of Tenant’s
Work and the estimated date of completion of construction.

               (ii) An itemized statement of estimated construction cost,
including permits and fees and architectural, engineering and contracting fees
(the “Estimated Cost of Tenant’s Work”).

               (iii) Tenant shall deposit with Landlord or with a title company
selected by Landlord cash equal to the amount by which the Estimated Cost of
Tenant’s Work exceeds the Construction Allowance (“Tenant’s Deposit”), as more
particularly described in Section 7 hereof. Tenant agrees to increase the amount
of Tenant’s Deposit to the extent reasonably required by Landlord from time to
time.

          (b) All contracts with Tenant’s Contractors (as defined in Section
5(c) below) shall be subject to the prior written approval of Landlord, which
approval shall not be unreasonably withheld, delayed or conditioned.

          (c) Tenant shall submit the following information and items to
Landlord not less than five (5) days prior to commencement of construction of
Tenant’s Work:

               (i) The names and addresses of Tenant’s Contractors. Landlord
shall have the right to approve Tenant’s Contractors and Tenant shall employ as
Tenant’s Contractors only those persons or entities on Landlord’s “approved”
list from time to time.

               (ii) An updated itemized statement of estimated construction
cost, including permits and fees and architectural, engineering and contracting
fees.

               (iii) Certified copies of insurance policies or certificates of
insurance as hereinafter described. Tenant shall not permit Tenant’s Contractors
to commence work until the required insurance has been obtained and certified
copies of policies or certificates have been delivered to Landlord.

B-2



--------------------------------------------------------------------------------



 



               (iv) A certified copy of a fully executed contract with each of
Tenant’s Contractors.

               (v) Such other documents listed in the “Landlord’s Building
Standards and Supplementary General Conditions.”

          (d) Tenant will update such information and items by notice to
Landlord of any changes.

     3. Submission of Drawings. Tenant shall comply with the following procedure
for approval of Tenant’s Plans by Landlord:

          (a) Upon execution of the Lease, Tenant shall deliver to Landlord
three (3) black-and-white prints and one (1) reverse sepia transfer of a
preliminary conceptual layout of the Premises for use in evaluation of space
utilization in the Premises (“Space Plan”) prepared by an architect licensed in
the State of Illinois, selected by Tenant and approved by Landlord (“Tenant’s
Architect”). Not more than ten (10) business days after receipt of the Space
Plan, Landlord shall notify Tenant either of its approval thereof, or of the
changes required. If Landlord notifies Tenant that changes are required, Tenant
shall promptly thereafter submit to Landlord, for its approval, a Space Plan
amended by Tenant and Tenant’s Architect in accordance with the changes so
required. Landlord shall notify Tenant of its approval or disapproval of the
amended Space Plan within ten (10) business days of Landlord’s receipt thereof
and Tenant shall have any changes to the Space Plan required by Landlord made
promptly after the date Tenant receives notice thereof.

          (b) Promptly after the later of Landlord’s approval of the Space Plan
and Landlord’s receipt of an amended Space Plan, as the case may be, Tenant
shall deliver to Landlord for its approval, which approval shall not be
unreasonably withheld, three (3) black-and-white prints and one (1) reverse
sepia transfer of Tenant’s Plans prepared by Tenant’s Architect based on the
approved Space Plan.

               (i) “Tenant’s Plans” means the plans and specifications
(including architectural, mechanical and electrical working drawings) for the
supply, installation and finishing in the Premises of Tenant’s Work, including
without limitation all partitions; doors and hardware; ceilings; wiring, lights
and switches; heating, cooling and ventilation equipment and controls; telephone
and electrical outlets; floor covering; drapes; built-ins; plumbing and
fixtures; fire protection, fire warning and security systems; and other
equipment and facilities attached to and forming part of the Building.

               (ii) Tenant’s Plans shall be prepared at Tenant’s sole cost and
expense by Tenant’s Architect. Tenant shall pay all fees and costs of Landlord’s
architect and engineer in reviewing the Space Plan, Tenant’s Plans,
specifications and drawings in the event such review is required by Landlord in
its reasonable discretion.

B-3



--------------------------------------------------------------------------------



 



               (iii) Not more than ten (10) business days after receipt by
Landlord of the Tenant’s Plans, Landlord shall notify Tenant either of its
approval thereof or of changes required, and of any modifications required. If
Landlord notifies Tenant that changes are required, Tenant shall promptly submit
to Landlord, for its approval, which approval shall not be unreasonably
withheld, Tenant’s Plans amended by Tenant and Tenant’s Architect in accordance
with the changes so required. Landlord shall notify Tenant of its approval or
disapproval of the amended Tenant’s Plans within ten (10) business days after
Landlord’s receipt thereof and Tenant shall have any changes to the Tenant’s
Plans required by Landlord promptly made. Upon Landlord’s notification to Tenant
of approval by Landlord of Tenant’s Plans, Tenant shall promptly submit Tenant’s
Plans for pricing and to appropriate authorities for the issuance of a building
permit.

               (iv) Approvals or disapprovals on behalf of Landlord may be given
by Landlord, Landlord’s Building manager (“Manager”) or such architect or other
representative as any of such persons may from time to time designate. Landlord
shall give reasons for any disapproval. Landlord’s approval shall not constitute
an assumption by Landlord of responsibility for the accuracy or sufficiency of
Tenant’s Plans, for compliance with law or performance standards or otherwise.
Tenant shall submit any changes to Tenant’s Plans to Landlord for approval
before commencing any work with respect to such changes. Unless otherwise agreed
by Landlord, all drawings provided by Tenant hereunder shall be of uniform size
not exceeding 30” x 42” and to a minimum scale of one eighth inch equals one
foot.

     4. Delivery of Premises; Commencement of Tenant’s Work.

          (a) Landlord shall deliver the Premises to Tenant in their “as is”
condition on the next business day following full execution and delivery of the
Lease. Landlord will be responsible for constructing the common corridor
(“Landlord’s Work”) using Building standard materials. Landlord will perform
Landlord’s Work concurrently with Tenant’s Work. Tenant agrees for itself and
its agents, representatives, employees, suppliers, contractors, subcontractors,
workmen, mechanics, and suppliers, that all such parties shall work in harmony
and not unreasonably interfere with Landlord and Landlord’s agents,
representatives, employees, suppliers, contractors, subcontractors, mechanics,
and workmen in doing the Landlord’s Work in the Premises or work for other
tenants and occupants of the Building. Landlord agrees for itself and its
agents, representatives, workmen, mechanics and suppliers that all such parties
shall work in harmony and not unreasonably interfere with Tenant and Tenant’s
agents, representatives, employees, suppliers, contractors, subcontractors,
mechanics, and workmen in doing the Tenant Work. All of the terms and provisions
of the Lease shall be binding upon Tenant from and after the date on which
Tenant takes possession of the Premises except that Rent shall accrue only from
and after the Commencement Date or the date Tenant commences its business
operations in the Premises, whichever shall first occur.

B-4



--------------------------------------------------------------------------------



 



     (b) No construction work shall be undertaken or commenced by Tenant in the
Premises until:

     (i) Tenant’s Plans have been submitted to and approved by Landlord,

     (ii) all governmental approvals and permits required for the commencement
of Tenant’s Work have been obtained by Tenant, and evidence thereof has been
provided to Landlord,

     (iii) all required insurance coverages have been obtained by Tenant, and
evidence thereof provided to Landlord,

     (iv) Tenant shall have delivered Tenant’s Deposit, if applicable, to
Landlord or to a title company selected by Landlord pursuant to Section 7
hereof;

     (v) items required to be submitted to Landlord prior to commencement of
construction of Tenant’s Work have been so submitted and have been approved,
where required, and

     (vi) Landlord has given written notice that the work can proceed, subject
to such reasonable conditions as Landlord may impose. Landlord agrees to give
such notice (and inform Tenant of such reasonable conditions (if any)) promptly
after Tenant satisfies the requirements of subparagraphs 4(b)(i)-(v).

     5. Standards of Design and Construction of Tenant’s Work and Conditions of
Tenant’s Performance. All work done in or upon the Premises by Tenant shall be
done according to the standards set forth in this Section 5, except as the same
may be modified on Tenant’s Plans approved by or on behalf of Landlord.

     (a) All design and construction shall comply with all applicable statutes,
ordinances, regulations, laws, codes and industry standards. Approval by
Landlord of Tenant’s Plans shall not constitute a waiver of this requirement or
assumption by Landlord of responsibility for compliance. Where several sets of
the foregoing laws, codes and standards must be met, the strictest shall apply
where not prohibited by another law, code or standard. Tenant shall cause
Tenant’s Architect to become familiar with the foregoing design criteria and
with all construction procedures which may be established by Landlord for the
Building in order to permit completion of proper and adequate architectural,
mechanical, electrical, plumbing and fire protection working drawings for
Tenant’s Work in conformity with the standards provided for herein and in order
to assure proper coordination of Tenant’s Work with the construction of other
tenants’ premises in the Building.

     (b) Tenant shall, at its own cost and expense, obtain all required building
permits and when construction has been completed shall, at its own cost and
expense, obtain an occupancy permit for the Premises, which shall be delivered
to Landlord.

B-5



--------------------------------------------------------------------------------



 



     (c) Tenant shall competitively bid Tenant’s Work provided all contractors
and subcontractors engaged by or on behalf of Tenant for construction of
Tenant’s Work (collectively, “Tenant’s Contractors”) shall be on Landlord’s
“approved” list and shall be licensed contractors, possessing good labor
relations, capable of performing quality workmanship and working in harmony with
Landlord’s employees, contractors and subcontractors and with other contractors
and subcontractors on the job site. All work shall be coordinated with any
general construction work in the Building in order not to adversely affect other
work being performed by or for Landlord or its contractors and subcontractors.

     (d) Landlord shall have the right, but not the obligation, to perform, on
behalf of and for the account of Tenant, subject to reimbursement by Tenant for
the reasonable actual costs thereof without any profit to Landlord, any work
(i) which Landlord deems necessary to be done on an emergency basis or
(ii) which pertains to structural components of the Building or (iii) which
pertains to the Building’s mechanical, electrical, plumbing and fire protection
systems or (iv) which pertains to the erection of temporary safety barricades or
signs during construction or (v) which pertains to patching of Tenant’s Work and
other work in the Building. If Landlord elects to exercise its rights under
clauses (ii) or (iii) of this Section 5(d), Landlord agrees to give Tenant
reasonable prior notice and to consult with Tenant about the completion of such
work so as to minimize Tenant’s costs without adversely impacting the Building’s
structural components or mechanical, electrical, plumbing or fire protection
systems.

     (e) Tenant shall use only new, first-class materials in Tenant’s Work,
except where explicitly shown in Tenant’s Plans approved by Landlord. On
completion of Tenant’s Work, Tenant shall provide or cause to be provided to
Landlord warranties of at least one (1) year duration from the date of
completion against defects in workmanship and materials on all work performed
and equipment installed in the Premises as part of Tenant’s Work.

     (f) Tenant’s Contractors, in performing work, shall not interfere with
other tenants and occupants of the Building. Tenant shall take all reasonable
precautionary steps to protect its facilities and the facilities of others
affected by Tenant’s Work and to properly police same. Construction equipment
and materials are to be kept within the Premises and delivery and loading of
equipment and materials shall be done at such locations and at such time as
Landlord shall direct so as not to burden the construction or operation of the
Building.

     (g) Landlord shall have the right to order Tenant or any of Tenant’s
Contractors who have violated the requirements imposed on Tenant or Tenant’s
Contractors pursuant to this Workletter to cease work and remove its equipment
and employees from the Building unless Tenant or Tenant’s Contractors, as the
case may be, immediately complies with such requirements. Landlord agrees to
give Tenant notice not later than the end of the prior working day before
exercising such rights.

B-6



--------------------------------------------------------------------------------



 



     (h) Tenant shall pay Landlord for the reasonable cost of (i) all work
performed by Landlord on behalf of Tenant, (ii) all materials or labor furnished
on Tenant’s behalf, and (iii) all other amounts required to be paid by Tenant to
Landlord, within thirty (30) days from the date of Landlord’s invoice therefor.

     (i) Charges for any service (including, without limitation, electricity,
water, HVAC or freight elevator operator (if any) employed during the pendency
of the performance of Tenant’s Work and the like) to Tenant or the Premises
shall be the responsibility of Tenant from the date Tenant is obligated to
commence or commences Tenant’s Work. Tenant shall pay Landlord’s contractors and
Landlord their respective charges for such services and all other support
services which may be provided by Landlord’s contractors or by Landlord. All use
of freight elevators is subject to scheduling by Landlord and to charges
established by Landlord for the reimbursement of Landlord’s actual, direct costs
for Tenant’s use of the freight elevators after the normal business hours of the
Building. Tenant shall ensure that Tenant’s contractors remove all construction
debris and shall not place debris in the Building’s waste containers.

     (j) Tenant shall permit access to the Premises, and Tenant’s Work shall be
subject to inspection by Landlord, Manager and Landlord’s architects,
contractors and other representatives, at all times during the period when
Tenant’s Work is being constructed and installed and following completion of
Tenant’s Work.

     (k) Subject only to circumstances over which Tenant has no control and
which could not have been avoided by Tenant by the exercise of due diligence,
Tenant shall proceed with its work expeditiously, continuously and efficiently,
and shall complete the same prior to the Commencement Date. Tenant shall notify
Landlord upon completion of Tenant’s Work.

     (l) In addition, upon completion of Tenant’s Work, Tenant shall notify
Landlord and shall furnish Landlord with final waivers of liens and contractors’
affidavits, in such form as may be required by Landlord, Landlord’s title
insurance company or construction lender, from all parties performing labor or
supplying materials or services in connection with Tenant’s Work showing that
all of said parties have been compensated in full and waiving all liens in
connection with the Premises and Building. Tenant shall furnish partial waivers
of liens and contractors’ affidavits to Landlord from time to time during the
course of construction upon Landlord’s request covering those portions of such
labor, materials and services which have been performed and supplied. Tenant
shall submit to Landlord a detailed breakdown of Tenant’s total construction
costs, together with such evidence of payment as is reasonably satisfactory to
Landlord.

     (m) Tenant shall have no authority to deviate in any material respect from
Tenant’s Plans in performance of Tenant’s Work, except as approved by Landlord
and its designated representative in writing which approval shall not be
unreasonably withheld to the extent that the requested deviation from Tenant’s
Plans does not affect the Building’s structure or systems. Upon completion of
Tenant’s Work, Tenant shall furnish to Landlord “as-built” drawings of Tenant’s
Work.

B-7



--------------------------------------------------------------------------------



 



     (n) Landlord shall, at Landlord’s cost, have the right to run roof drainage
lines, utility lines, pipes, conduits, duct work and component parts of all
mechanical and electrical systems where necessary or desirable through the
Premises, to repair, alter, replace or remove the same, and to require Tenant to
install and maintain proper access panels thereto.

     (o) Tenant shall impose on and enforce all applicable terms of this
Workletter against Tenant’s Contractors, Tenant’s Architect and Tenant’s
engineer.

     (p) Tenant and Tenant’s employees shall not be permitted to occupy the
Premises for the purpose of conducting Tenant’s business therein until
Landlord’s architect reasonably confirms that Tenant’s Work has been
substantially completed in accordance with the approved Tenant’s Plans. Landlord
agrees that it shall use reasonable efforts to obtain such confirmation within
two (2) business days after Tenant’s written request therefor.

     6. Insurance and Indemnification.

     (a) In addition to any insurance which may be required under the Lease,
Tenant shall secure, pay for and maintain or cause Tenant’s Contractors to
secure, pay for and maintain during the continuance of construction and
fixturing work within the Building or Premises, insurance in the following
minimum coverages and limits of liability:

     (i) Workmen’s Compensation and Employer’s Liability Insurance with limits
of not less than $500,000.00 and as required by any Employee Benefit Acts or
other statutes applicable where the work is to be performed as will protect
Tenant’s Contractors from liability under the aforementioned acts.

     (ii) Comprehensive General Liability Insurance (including Contractors’
Protective Liability) in an amount not less than $2,000,000.00 per occurrence,
whether involving bodily injury liability (or death resulting therefrom) or
property damage liability, or a combination thereof, with a minimum aggregate
limit of $2,000,000.00, and with umbrella coverage with limits not less than
$5,000,000.00. Such insurance shall provide for explosion and collapse,
completed operations coverage and broad form blanket contractual liability
coverage and shall insure Tenant’s Contractors against any and all claims for
bodily injury, including death resulting therefrom, and damage to the property
of others arising from its operations under the contracts, whether such
operations are performed by Tenant’s Contractors or by anyone directly or
indirectly employed by any of them.

     (iii) Comprehensive Automobile Liability Insurance, including the
ownership, maintenance and operation of any automotive equipment, owned, hired,
or non-owned in an amount not less than $500,000.00 for each person in one
accident, and $1,000,000.00 for injuries sustained by two or more persons in

B-8



--------------------------------------------------------------------------------



 



any one accident and property damage liability in an amount not less than
$1,000,000.00 for each accident. Such insurance shall insure Tenant’s
Contractors against any and all claims for bodily injury, including death
resulting therefrom, and damage to the property of others arising from its
operations under the contracts, whether such operations are performed by
Tenant’s Contractors, or by anyone directly or indirectly employed by any of
them.

     (iv) “All-risk” builder’s risk insurance upon the entire Tenant’s Work to
the full insurable value thereof. This insurance shall include the interests of
Landlord and Tenant (and their respective contractors and subcontractors of any
tier to the extent of any insurable interest therein) in the Tenant’s Work and
shall insure against the perils of fire and extended coverage and shall include
“all-risk” builder’s risk insurance for physical loss or damage including,
without duplication of coverage, theft, vandalism and malicious mischief. If
portions of the Tenant’s Work are stored off the site of the Building or in
transit to said site are not covered under said “all-risk” builder’s risk
insurance, then Tenant shall effect and maintain similar property insurance on
such portions of Tenant’s Work. Any loss insured under said “all-risk” builder’s
risk insurance is to be adjusted with Landlord and Tenant and made payable to
Landlord as trustee for the insureds, as their interests may appear, subject to
the agreement reached by said parties in interest, or in the absence of any such
agreement, then in accordance with a final, non-appealable order of a court of
competent jurisdiction. If after such loss no other special agreement is made,
the decision to replace or not replace any such damaged Tenant’s Work shall be
made in accordance with the terms and provisions of the Lease. The waiver of
subrogation provisions contained in the Lease shall apply to the “all-risk”
builder’s risk insurance policy to be obtained by Tenant pursuant to this
paragraph.

     All policies (except the workmen’s compensation policy) shall be endorsed
to include as additional insured parties Landlord and its officers, directors,
partners, employees and agents, Manager, Landlord’s contractors, Landlord’s
architects, and such additional persons as Landlord may designate. Said
endorsements shall also provide that all additional insured parties shall be
given not less than ten (10) days’ prior written notice of any material
reduction of coverage and shall provide that the insurance coverage afforded to
the additional insured parties thereunder shall be primary to any insurance
carried independently by said additional insured parties. At Tenant’s request,
Landlord shall furnish a list of names and addresses of parties to be named as
additional insureds. The insurance policies required hereunder shall be
considered as the primary insurance and shall not call into contribution any
insurance maintained by Landlord. Additionally, where applicable, each policy
shall contain a cross-liability and severability of interest clause.

     (b) Without limitation of the indemnification provisions contained in the
Lease, Tenant agrees to indemnify, protect, defend and hold harmless Landlord,
Manager, Landlord’s contractors, Landlord’s architects and their officers,
directors, partners, agents and employees from and against all claims,
liabilities, losses, damages and expenses of whatever nature arising out of or
in connection with Tenant’s Work or

B-9



--------------------------------------------------------------------------------



 



the entry of Tenant’s Contractors into the Building and the Premises, including,
without limitation, the cost of any repairs to the Premises or Building
necessitated by activities of Tenant’s Contractors and bodily injury to persons
or damage to the property of Tenant, its employees, agents, invitees, licensees
or others. It is understood and agreed that the foregoing indemnity shall be in
addition to the insurance requirements set forth above and shall not be in
discharge of or in substitution for same.

     7. Construction Allowance. Landlord shall reimburse Tenant for up to
$1,499,220.00 (being $60.00 per square foot of rentable area of the Premises)
(the “Construction Allowance”) of the Cost of Tenant’s Work (as hereinafter
defined). Tenant shall pay the amount by which the Cost of Tenant’s Work exceeds
the Construction Allowance, and shall, prior to commencement of Tenant’s Work,
deliver Tenant’s Deposit to Landlord or at Landlord’s option, into a
construction escrow account with a title company, pursuant to escrow
instructions approved by Landlord and Tenant. The cost of the construction
escrow shall be borne by Tenant. Tenant’s failure to pay Tenant’s Deposit to
Landlord within five (5) days after Landlord’s written demand therefor shall be
a Default under the Lease entitling Landlord to exercise all of its rights and
remedies in connection therewith. The Construction Allowance or portions
thereof, as payments are requested, shall be paid by Landlord or, at Landlord’s
option, deposited periodically into the construction escrow described in the
foregoing sentence. The Construction Allowance and Tenant’s Deposit shall be
paid out to Tenant based upon ninety percent (90%) of the value of the work for
which payment is requested to reimburse Tenant for the Cost of Tenant’s Work.
Prior to the payment of any portion of the Construction Allowance or Tenant’s
Deposit, Tenant shall deliver, or shall cause to be delivered to Landlord and
the construction escrowee (if any) evidence that the work for which
reimbursement is then being requested has been performed and in some instances
paid for by Tenant, which evidence shall include executed lien waivers,
architect’s certificates, contractor’s statements, and owner’s statements
covering the work for which reimbursement is requested from time to time, and
such other documentation as may be requested by Landlord or the escrowee.
Landlord covenants that it will make disbursements of the Construction Allowance
or Tenant’s Deposit within thirty (30) days after Landlord’s designated due
date. Funds paid to Tenant from Landlord or the construction escrowee shall be
deemed to be paid out of the Construction Allowance until the full amount of the
Construction Allowance has been disbursed. In no event shall Landlord be
required to make more than one disbursement of the Construction Allowance or
Tenant’s Deposit during any single calendar month. Tenant acknowledges that any
request for payment of the Construction Allowance must be delivered to Landlord,
together with executed lien waivers, architect’s certificates, contractor’s
statements and owner’s statements covering the work for which reimbursement is
then being requested, no later than the last business day of the sixth (6th)
full month following the Commencement Date. Upon Tenant’s completion of Tenant’s
Work and delivery to Landlord of final lien waivers, as-built plans and other
evidence reasonably required by Landlord to confirm Tenant’s Work has been
completed and fully paid for, Landlord shall, promptly after written request
from Tenant, (a) disburse to Tenant any portion of the Construction Allowance to
which Tenant has satisfied the requirements for disbursement but which was
withheld by Landlord as the ten percent (10%) retainage, and (b) return to
Tenant any portion of Tenant’s Deposit not theretofore applied toward the Cost
of Tenant’s Work. A portion of the Construction Allowance can be used to pay for
furniture, office equipment, FF&E, or other items of personal property. Provided
Tenant is not in default under the Lease, and further

B-10



--------------------------------------------------------------------------------



 



provided that Tenant has spent at least $999,480.00 ($40.00 per square foot of
rentable area of the Premises) on the total Cost of Tenant’s Work, Tenant shall
be entitled to a rent credit or abatement on account of such excess Construction
Allowance in an amount not to exceed $499,740.00 ($20.00 per square foot of
rentable area of the Premises) on Rent next due under the Lease.

     8. Cost of Tenant’s Work. “Cost of Tenant’s Work” shall mean costs of all
labor and materials, general contractor’s fees and any permit or license fees
necessary for completion of construction of Tenant’s Work, and shall include
(a) a supervisory fee payable to Landlord’s property manager equal to $12,493.50
($.50 multiplied by the number of square feet in the Premises) to compensate
Landlord for Landlord’s supervision of Tenant’s Work and (b) the reimbursement
of Landlord’s actual out-of-pocket costs incurred to review Tenant’s Plans for
Landlord’s review of Tenant’s Plans and supervision of Tenant’s Work.

     9. Miscellaneous.

     (a) Charges due from Tenant to Landlord pursuant to this Workletter, if
any, may be deducted by Landlord from any payment of the Construction Allowance
provided Landlord has delivered reasonable evidence of such charges to Tenant.

     (b) If Tenant’s Plans require the construction and installation of more
fire hose cabinets or telephone/electrical closets than the number regularly
provided by Landlord in the portion of the Building in which the Premises are
located, Tenant shall pay all costs and expenses arising from the construction
and installation of such additional fire hose cabinets or telephone/electrical
closets.

     (c) This Workletter shall not be deemed applicable to any additional office
space added to the original Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the original
Premises or any additions thereto in the event of a renewal or extension of the
original Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement
thereto.

     (d) With respect to any amounts owed by Tenant hereunder and not paid when
due or Tenant’s failure to perform its obligations hereunder, Landlord shall
have all of the rights and remedies granted to Landlord under the Lease for
non-payment by Tenant of any amounts owed thereunder or failure by Tenant to
perform its obligations thereunder.

[END OF WORKLETTER]

B-11



--------------------------------------------------------------------------------



 



EXHIBIT C

RULES AND REGULATIONS

     1. The sidewalks, entry passages, corridors, halls, elevators and stairways
shall not be obstructed by Tenant or used for any purpose other than that of
ingress and egress. The floors, skylights and windows that reflect or admit
light into any place in the Building shall not be covered or obstructed by
Tenant. The toilets, drains and other water apparatus shall not be used for any
other purpose than those for which they were constructed and no rubbish or other
obstructing substances shall be thrown therein.

     2. No advertisement, signs, pictures, placards or other notice shall be
inscribed, painted or affixed on any part of the outside or inside of the
Building, except upon the doors, and of such order, size and style, and at such
places, as shall be approved and designated by Landlord. Interior signs on doors
will be ordered for Tenant by Landlord, the cost thereof to be charged to and
paid for by Tenant.

     3. Tenant shall not do or permit to be done in the Premises, or bring or
keep anything therein, which shall in any way increase the rate of insurance
carried by Landlord on the Building, or on the Property, or obstruct or
interfere with the rights of other tenants or in any way injure or annoy them,
or violate any applicable laws, codes or regulations. Tenant, its agents,
employees or invitees shall maintain order in the Premises and the Building,
shall not make or permit any improper noise in the Premises or the Building or
interfere in any way with other tenants, or those having business with them.
Nothing shall be thrown by Tenant, its clerks or servants, out of the windows or
doors, or down the passages or skylights of the Building. No rooms shall be
occupied or used as sleeping or lodging apartments at any time. No part of the
Building shall be used or in any way appropriated for gambling, immoral or other
unlawful practices, and no intoxicating liquor or liquors shall be sold in the
Building.

     4. Tenant shall not employ any persons other than the janitors of Landlord
(who will be provided with pass-keys into the offices) for the purpose of
cleaning or taking charge of the Premises, except as may be specifically
provided otherwise in the Lease.

     5. No animals, birds, bicycles or other vehicles shall be allowed in the
offices, halls, corridors, elevators or elsewhere in the Building, without the
approval of Landlord.

     6. No painting shall be done, nor shall any alterations be made to any part
of the Building or the Premises by putting up or changing any partitions, doors
or windows, nor shall there be any nailing, boring or screwing into the woodwork
or plastering, nor shall any connection be made in the electric wires or gas or
electric fixtures, without the consent in writing on each occasion of Landlord.
All glass, locks and trimmings in or upon the doors and windows of the Building
shall be kept whole and, when any part thereof shall be broken by Tenant or
Tenant’s agent, the same shall be immediately replaced or repaired by Tenant
(subject to Tenant’s compliance with Section 23 of the Lease) and put in order
under the direction and to the satisfaction of Landlord, or its agents, and
shall be kept whole and in good repair. Tenant shall

C-1



--------------------------------------------------------------------------------



 



not injure, overload, or deface the Building, the woodwork or the walls of the
Premises, nor carry on upon the Premises any noxious, noisy or offensive
business.

     7. Tenant shall procure and pay for all keys for the Premises and Tenant
shall deliver duplicates of all keys to Landlord at Tenant’s expense. No
additional locks or latches shall be put upon any door and no locks shall be
changed without the written consent of Landlord. Tenant, at the termination of
their Lease, shall return to Landlord all keys to doors in the Building. Tenant
shall not alter locks or install new locks without approval from Landlord.

     8. Landlord in all cases retains the power to prescribe the weight and
position of iron safes or other heavy articles. Tenant shall make arrangements
with the superintendent of the Building when the elevator is required for the
purpose of the carrying of any kind of freight.

     9. The use of burning fluid, camphene, benzine, kerosene or anything except
gas or electricity, for lighting the Premises, is prohibited. No offensive gases
or liquids will be permitted.

     10. If Tenant desires blinds, coverings or drapes over the windows, they
must be of such shape, color and material as may be prescribed by Landlord, and
shall be erected only with Landlord’s consent and at the expense of Tenant. No
awnings shall be placed on the Building. Window covering shall be closed when
the effect of sunlight would impose unnecessary loads on the air conditioning
system.

     11. All wiring and cabling work shall be done only by contractors approved
in advance by Landlord and Landlord shall have the right to have all such work
supervised by Building engineering/maintenance personnel. No antenna or cabling
shall be installed on the roof or exterior walls of the Building.

     12. At Landlord’s discretion, Landlord may hire security personnel for the
Building, and every person entering or leaving the Building may be questioned by
such personnel as to the visitor’s business in the Building and shall sign his
or her name on a form provided by the Building for so registering such persons.
Landlord shall have no liability with respect to breaches of the Building
security, if any.

     13. Landlord shall have the right, exercisable without notice and without
liability to Tenant, to change the name or street address of the Building or the
room or suite number of the Premises.

     14. The freight elevator shall be available for use by all tenants in the
Building subject to such reasonable scheduling as Landlord in its discretion
shall deem appropriate. The persons employed to move such equipment in or out of
the Building must be acceptable to Landlord and any costs incurred by Landlord
shall be reimbursed by Tenant.

     15. Canvassing, peddling, soliciting and distribution of handbills or any
other written materials in the Building are prohibited and each tenant shall
cooperate to prevent the same.

C-2



--------------------------------------------------------------------------------



 



     16. Each tenant shall ensure that all doors to its premises are locked and
all water faucets or apparatus and office equipment are shut off before the
tenant or its employees leave such premises at night. On multiple tenancy
floors, all tenants shall keep the doors to the Building corridors closed at all
times except for ingress and egress.

     17. The toilets, urinals, wash bowls and other restroom facilities shall
not be used for any purpose other than for which they were constructed, no
foreign substance of any kind whatsoever may be thrown therein and the expense
of any breakage, stoppage or damage resulting from a violation of this rule
shall be borne by the tenant who, or whose employees or invitees, shall have
caused it.

     18. Each tenant shall store its refuse within its Premises. No material
shall be placed in the refuse boxes or receptacles if such material is of such a
nature that it may not be disposed of in the ordinary and customary manner of
removal without being in violation of any law or ordinance governing such
disposal.

     19. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Building and for the preservation of good order
therein.

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D

INTENTIONALLY OMITTED

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF LETTER OF CREDIT

_______________, 20__

IRREVOCABLE STAND-BY LETTER OF CREDIT

          CREDIT NUMBER:    

       

          EXPIRY:    

       

         
APPLICANT:
      BENEFICIARY:
 
       

      222 South Riverside Property LLC      

      c/o Beacon Capital Partners      

      One Federal Street, 26th Floor      

      Boston, Massachusetts 02110

      Attn: General Counsel

         

  AMOUNT:    
 
       

       

We hereby issue in your favor our Irrevocable Standby Letter of Credit number
_____________________-________ (the “Credit”) which is available by your
draft(s) drawn on us at sight accompanied by the following document(s):

A sworn and notarized statement duly signed by an authorized representative of
Beneficiary stating: “THE UNDERSIGNED IS ENTITLED TO DRAW UPON THIS CREDIT IN
ACCORDANCE WITH THE TERMS OF THAT CERTAIN LEASE DATED __________________, 20__,
, BY AND BETWEEN 222 SOUTH RIVERSIDE PROPERTY LLC AND ______________________ THE
LEASE OF CERTAIN SPACE LOCATED AT 222 SOUTH RIVERSIDE PLAZA, CHICAGO, ILLINOIS.”

Partial drawings shall be permitted.

If a drawing in respect of payment is made by you hereunder at or prior to
11:00 A.M. (Central Standard Time) on a Business Day (defined below), and
provided that such drawing and the statement presented in connection therewith
conform to the terms and conditions hereof, payment shall be made to you of the
amount specified, in immediately available funds, on the same Business Day. If a
drawing in respect of payment is made by you hereunder after 11:00 A.M. (Central
Standard Time), on a Business Day, and provided that such drawing and the
statement presented in connection therewith conform to the terms and conditions
hereof, payment shall be made to you in the amount specified, in immediately
available funds, on the next Business Day. If requested by you, payment under
this Credit may be made by deposit of immediately available funds into a
designated account that you maintain with the Bank or by

E-1



--------------------------------------------------------------------------------



 



wire transfer directly to an account designated by Beneficiary. As used herein
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which banking institutions in the jurisdiction in which the Bank is located are
authorized or required by law to close.

This Credit is transferable in its entirety (but not in part) to the landlord
(and its successors and assigns) under that certain Lease dated _________, 20__,
by and between 222 South Riverside Property LLC, as landlord, and Applicant, as
tenant, for the lease of certain space located at 222 South Riverside Plaza,
Chicago, Illinois, 60606, as the same may be amended or modified from time to
time.

This Credit shall automatically renew itself (subject to reduction in amounts as
hereinafter set forth) from year to year commencing on the first anniversary of
the date hereof, unless and until the undersigned shall have given sixty
(60) days’ prior written notice by certified mail, return receipt requested, to
(i) the Beneficiary at its address set forth above, and (ii) 222 South Riverside
Property LLC, c/o The John Buck Company, 222 South Riverside Plaza, Chicago,
Illinois 60606, Attention: Property Manager, of the undersigned’s intent not to
renew this Credit at the expiration of such sixty (60) day period. Beneficiary
shall have the right to change its notice address from time to time by
delivering written notice thereof to the undersigned. During said sixty (60) day
notice period, this Credit shall remain in full force and effect and Beneficiary
may draw up to the full amount of the sum when accompanied by a statement
described in the second paragraph of this Credit.

Each draft drawn under this Credit must state: Drawn under
________________________, Chicago, Illinois, Reference No.
______-___________________.

We hereby engage with you that draft(s) drawn under and in compliance with the
terms of this Credit will be duly honored on presentation.

This Credit sets forth in full the terms of our undertaking and such an
undertaking shall not in any way be modified or amplified by reference to any
documents, instruments or agreements referred to herein, or in which this Credit
is referred to or to which this Credit relates and any such reference shall not
be deemed to incorporate herein by reference any such documents, instruments or
agreements.

This Credit is issued subject to the International Standby Practices 1998 (ISP
98), International Chamber of Commerce Publication No. 590.

     

  Bank
 
   

   

  Authorized Signature

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F

COMMENCEMENT DATE LETTER

     This Commencement Date Letter is by and between 222 South Riverside
Property LLC (“Landlord”) and ___(“Tenant”).

     1. The Lease Term commenced on                               .

     2. The Lease Term will expire on                               .

     3. Tenant acknowledges that Tenant’s Work has been completed in accordance
with the Plans and Specifications and accepts such Work, subject to any punch
list items being completed.

     4. [Construction Allowance] Tenant, further, acknowledges that any
obligation of Landlord to Tenant in connection with the Work and all other
conditions precedent to the commencement of the Lease Term have occurred and
that the Lease is in full force and effect.

     5. There are no existing defenses or offsets which, as of the date hereof,
Tenant has against the enforcement of the Lease by Landlord.

     EXECUTED on the            day of                     , 200_.

                              222 SOUTH RIVERSIDE PROPERTY LLC, a Delaware
limited liability company
 
                       

  By:   BCSP III Illinois Manager LLC, a Delaware limited liability company, its
Manager
 
                       

      By:   Beacon Capital Strategic Partners III, L.P., a Delaware limited
partnership, its sole member
 
                       

          By:   BCP Strategic Partners III, LLC, a Delaware limited liability
company, its General Partner
 
                       

              By:   Beacon Capital Partners, LLC, a Delaware limited liability
company, its Manager
 
                       

                  By:    

                       

                  Name:    

                       

                  Title:    

                       

F-1



--------------------------------------------------------------------------------



 



         

  TENANT:    
 
      , a(n)

       
 
             

             

  By:                  

           Name:    

           

           Title:    

           

F-2